UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08448 Pioneer Emerging Markets Fund (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:November 30 Date of reporting period:July 1, 2012 to June 30, 2013 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Emerging Markets Fund By (Signature and Title)/s/ John F. Cogan, Jr. John F. Cogan, Jr., President DateAugust 20,2013 Pioneer Emerging Markets Fund AGRICULTURAL BANK OF CHINA Ticker: 601288 Security ID: Y00289119 Meeting Date: OCT 29, 2012 Meeting Type: Special Record Date: SEP 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Guo Haoda as Executive Director For For Management 2 Elect Lou Wenlong as Executive Director For For Management 3 Elect Francis Yuen Tin-fan as For For Management Independent Non-Executive Director 4 Elect Dai Genyou as External Supervisor For For Management 5 Appoint PricewaterhouseCoopers Zhong For For Management Tian CPAs Limited Company and PricewaterhouseCoopers as Auditors 6 Amend Articles of Association For For Management 7 Approve Issuance of Subordinated Bonds For For Management of an Aggregate Principal Amount of Not More Than RMB 50 Billion AGRICULTURAL BANK OF CHINA Ticker: 601288 Security ID: Y00289119 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: MAY 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2012 Work Report of the Board For For Management 2 Accept 2012 Work Report of the Board For For Management of Supervisors 3 Accept Final Financial Accounts for For For Management 2012 4 Approve Profit Distribution Plan for For For Management 2012 5 Approve Fixed Assets Investment Budget For For Management for 2013 6 Appoint Auditors For For Management 7 Approve Adjustment to the Board's For For Management Authority to Approve Investment in Bonds of Certain Clients 8 Approve Issuance of Eligible Capital For For Management Instruments with Write-Down Feature ANGLOGOLD ASHANTI LTD Ticker: ANG Security ID: S04255196 Meeting Date: MAR 11, 2013 Meeting Type: Special Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Long Term Incentive Plan 2005 For For Management 2 Amend Bonus Share Plan 2005 For For Management 1 Adopt New Memorandum of Incorporation None None Management 3 Authorise Board to Ratify and Execute For For Management Approved Resolutions ANGLOGOLD ASHANTI LTD Ticker: ANG Security ID: S04255196 Meeting Date: MAR 27, 2013 Meeting Type: Special Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt New Memorandum of Incorporation For For Management 1 Authorise Board to Ratify and Execute For For Management Approved Resolutions ANGLOGOLD ASHANTI LTD Ticker: ANG Security ID: S04255196 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: MAY 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Reappoint Ernst & Young Inc as For For Management Auditors of the Company 2 Elect Michael Kirkwood as Director For For Management 3 Elect Tony O'Neill as Director For For Management 4 Re-elect Srinivasan Venkatakrishnan For For Management (Venkat) as Director 5 Re-elect Wiseman Nkuhlu as Member of For For Management the Audit and Corporate Governance Committee 6 Elect Michael Kirkwood as Member of For For Management the Audit and Corporate Governance Committee 7 Re-elect Rhidwaan Gasant as Member of For For Management the Audit and Corporate Governance Committee 8 Re-elect Nozipho January-Bardill as For For Management Member of the Audit and Corporate Governance Committee 9 Place Authorised but Unissued Shares For For Management under Control of Directors 10 Authorise Board to Issue Shares for For For Management Cash up to a Maximum of Five Percent of Issued Share Capital 11 Approve Remuneration Policy For For Management 12 Approve Increase in Non-executive For For Management Directors Fees 13 Approve Increase in Non-executive For For Management Directors' Fees for Board Committees and Statutory Committee Meetings 14 Authorise Repurchase of Up to Five For For Management Percent of Issued Share Capital 15 Approve Financial Assistance to For For Management Related or Inter-related Company or Corporation ANTA SPORTS PRODUCTS LTD. Ticker: 02020 Security ID: G04011105 Meeting Date: APR 09, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3 Declare Special Dividend For For Management 4 Reelect Ding Shizhong as Executive For For Management Director 5 Reelect Zheng Jie as Executive Director For For Management 6 Relect Dai Zhongchuan as Independent For For Management Non-Executive Director 7 Authorize Board to Fix Remuneration of For For Management Directors 8 Approve KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 9 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Authorize Reissuance of Repurchased For Against Management Shares ARTERIS SA Ticker: ARTR3 Security ID: P0R17E104 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Capital Budget and Allocation For For Management of Income 3 Elect Board and Fiscal Council Members For For Management ARTERIS SA Ticker: ARTR3 Security ID: P0R17E104 Meeting Date: APR 25, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Remuneration of Company's For For Management Management 2 Authorize Capitalization of Reserves For For Management 3 Amend Articles to Reflect Changes in For For Management Capital ASTALDI SPA Ticker: AST Security ID: T0538F106 Meeting Date: APR 23, 2013 Meeting Type: Annual/Special Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Statutory Reports, and Allocation of Income 2.2 Slate 2 Submitted by Institutional None For Shareholder Investors 3 Approve Remuneration of Directors For Against Management 4 Approve Restricted Stock Plan For For Management 5 Authorize Share Repurchase Program and For For Management Reissuance of Repurchased Shares 6 Approve Remuneration Report For Against Management 1 Approve Capital Increase without For For Management Preemptive Rights to Service the Bonds "Equity Linked" 2 Amend Article 27 of Company Bylaws For For Management ASTALDI SPA Ticker: AST Security ID: T0538F106 Meeting Date: APR 23, 2013 Meeting Type: Annual/Special Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor Refer to related votes above 2.1 Slate 1 Submitted by FIN.AST SRL None Did Not Vote Shareholder AXIS BANK LTD. Ticker: 532215 Security ID: Y0487S103 Meeting Date: JAN 25, 2013 Meeting Type: Special Record Date: DEC 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Share Capital For For Management 2 Amend Articles of Association to For For Management Reflect Changes in Authorized Share Capital 3 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 4 Approve Grant of Options Under the For For Management Employees Stock Option Scheme BANCO BRADESCO S.A. Ticker: BBDC4 Security ID: P1808G117 Meeting Date: MAR 11, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Allocation of Income and For For Management Dividends 3.1 Elect Lazaro de Mello Brandao as For For Management Director 3.2 Elect Antonio Bornia as Director For For Management 3.3 Elect Mario Silveira Teixeira Junior For For Management as Director 3.4 Elect Joao Aguiar Alvarez as Director For For Management 3.5 Elect Denise Aguiar Alvarez as Director For For Management 3.6 Elect Luiz Carlos Trabucco Cappi as For For Management Director 3.7 Elect Carlos Alberto Rodrigues For For Management Guilherme as Director 3.8 Elect Milton Matsumoto as Director For For Management 3.9 Elect All Directors Presented under For For Management Items 3.1-3.8 4.1 Elect Nelson Lopes de Oliveira as For For Management Fiscal Council Member 4.2 Elect Joao Carlos de Oliveira as For For Management Fiscal Council Member 4.3 Elect Jorge Tadeu Pinto de Figueiredo For For Management as Alternate Fiscal Council Member 4.4 Elect Renaud Roberto Teixeira as For For Management Alternate Fiscal Council Member 4.5 Elect All Fiscal Council Members For For Management Presented under Items 4.1-4.4 5 Approve Remuneration of Company's For Against Management Management BANCO SANTANDER BRASIL SA Ticker: SANB11 Security ID: 05967A107 Meeting Date: FEB 15, 2013 Meeting Type: Special Record Date: JAN 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Deferred Bonus Plan For For Management BANCO SANTANDER BRASIL SA Ticker: SANB11 Security ID: 05967A107 Meeting Date: APR 29, 2013 Meeting Type: Annual/Special Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Allocation of Income and For For Management Dividends 3 Elect Directors For For Management 4 Approve Remuneration of Company's For Against Management Management 1 Alter Dividend Payment Date For For Management 2 Approve Long Term Incentive Plans For For Management BANCO SANTANDER BRASIL SA Ticker: SANB11 Security ID: 05967A107 Meeting Date: JUN 03, 2013 Meeting Type: Special Record Date: MAY 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Marcial Angel Portela Alvarez as For For Management Chairman of the Board 2 Elect Celso Clemente Giacometti as For For Management Vice-Chairman of the Board 3 Elect Jesus Maria Zabalza Lotina as For For Management Director 4 Ratify Board Composition For For Management 5 Approved Deferred Bonus Plan For For Management BANK OF CHINA LIMITED Ticker: 03988 Security ID: Y0698A107 Meeting Date: OCT 25, 2012 Meeting Type: Special Record Date: SEP 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Remuneration Plan for the For For Management Chairman, Executive Directors, Chairman of the Board of Supervisors and Shareholder Representative Supervisors of 2011 2 Appoint Ernst & Young Hua Ming as For For Management Auditors and Authorize Board to Fix Their Remuneration BANK OF CHINA LIMITED Ticker: 03988 Security ID: Y0698A107 Meeting Date: MAR 26, 2013 Meeting Type: Special Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Wang Shiqiang as Non-executive For For Management Director 2 Approve Downward Adjustment to the For For Management Conversion Price of the A Share Convertible Bonds 3 Amend Articles of Association For For Management BHARAT HEAVY ELECTRICALS LTD. Ticker: 500103 Security ID: Y0882L133 Meeting Date: JUN 27, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Modified Draft Rehabilitation For For Management Scheme BRADESPAR S.A Ticker: BRAP4 Security ID: P1808W104 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Allocation of Income and For For Management Dividends 3 Elect Directors For For Management 4 Elect Fiscal Council Members and For For Management Approve their Remuneration 5 Approve Remuneration of Company's For Against Management Management BRF - BRASIL FOODS SA Ticker: BRFS3 Security ID: P1905C100 Meeting Date: DEC 18, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Appoint Independent Firm to Appraise For For Management Proposed Absorptions 2 Approve Independent Firm's Appraisal For For Management 3 Approve Agreement to Absorb Sadia S.A. For For Management and Heloisa Industria e Comercio de Produtos Lacteos Ltda. 4 Amend Articles For For Management BTG PACTUAL GROUP Ticker: BBTG11 Security ID: G16634126 Meeting Date: APR 30, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles 5 and 24 For For Management BTG PACTUAL GROUP Ticker: BBTG11 Security ID: G16634126 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Allocation of Income and For For Management Dividends 3 Elect Directors For For Management 4 Approve Remuneration of Company's For Against Management Management CENCOSUD SA Ticker: CENCOSUD Security ID: P2205J100 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: APR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year 2012 2 Approve Allocation of Income and For For Management Dividends of CLP 20.60 Per Share 3 Approve Dividend Policy For For Management 4 Approve Remuneration of Directors For For Management 5 Elect Directors For Against Management 6 Approve Remuneration of Directors' For For Management Committee and its Consultants and Their Budget 7 Receive Report of Directors and None None Management Directors' Committee Expenses 8 Elect External Auditors For For Management 9 Designate Risk Assessment Companies For For Management 10 Approve Special Auditors' Report None None Management Regarding Related-Party Transactions 11 Receive Report on Activities Carried None None Management Out by Directors' Committee 12 Designate Newspaper to Publish Meeting For For Management Announcements 13 Other Business (Voting) For Against Management CHINA COAL ENERGY COMPANY LIMITED Ticker: 01898 Security ID: Y1434L100 Meeting Date: DEC 11, 2012 Meeting Type: Special Record Date: NOV 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Provision of Guarantee by a For Against Management Subsidiary of the Company 2 Amend Articles of Association For For Management CHINA COAL ENERGY COMPANY LIMITED Ticker: 01898 Security ID: Y1434L100 Meeting Date: FEB 01, 2013 Meeting Type: Special Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Li Yanjiang as Non-Executive For For Management Director and Authorize the Remuneration Committee to Determine His Remuneration 1b Elect Zhou Qinye as Independent For For Management Non-Executive Director and Authorize the Remuneration Committee to Determine His Remuneration CHINA COMMUNICATIONS CONSTRUCTION COMPANY LTD. Ticker: 01800 Security ID: Y14369105 Meeting Date: FEB 21, 2013 Meeting Type: Special Record Date: JAN 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Super Short-Term For For Management Debentures 2 Approve Proposed Change of Registered For Against Shareholder Capital of CCCC Finance Company Limited CHINA COMMUNICATIONS CONSTRUCTION COMPANY LTD. Ticker: 01800 Security ID: Y14369105 Meeting Date: JUN 28, 2013 Meeting Type: Annual Record Date: MAY 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Profit Distribution Plan and For For Management the Final Dividend 3 Reappoint PricewaterhouseCoopers and For For Management PricewaterhouseCoopers Zhong Tian LLP as International and Domestic Auditors, Respectively, and Authorize Board to Fix Their Remuneration 4 Approve Estimated Cap for the Internal For Against Management Guarantees of the Group in 2013 5 Approve the Estimated Total Amount of For Against Management the Day-to-Day Related Party Transactions 6 Approve Proposed Transaction Under the For Against Management Deposit Service Framework Agreement 7 Approve Report of the Board of For For Management Directors 8 Approve Report of the Supervisory For For Management Committee 9 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights CHINA CONSTRUCTION BANK CORPORATION Ticker: 00939 Security ID: Y1397N101 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: MAY 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2012 Report of Board of For For Management Directors 2 Approve 2012 Report of Board of For For Management Supervisors 3 Approve 2012 Final Financial Accounts For For Management 4 Approve 2012 Profit Distribution Plan For For Management 5 Approve Budget of 2013 Fixed Assets For For Management Investment 6 Appoint Auditors For For Management 7a Elect Zhang Jianguo as Director For For Management 7b Elect Zhao Xijun as Director For For Management 7c Elect Chen Yuanling as Director For For Management 7d Elect Zhu Hongbo as Director For For Management 7e Elect Hu Zheyi as Director For For Management 7f Elect Chung Shui Ming Timpson as For For Management Director 7g Elect Margaret Leung Ko May Yee as For For Management Director 7h Elect Wim Kok as Director For For Management 7i Elect Murray Horn as Director For For Management 7j Elect Xu Tie as Director For For Management 7k Elect Qi Shouyin as Director For For Management 7l Approve Terms of Office of Proposed For For Management Directors 8a Elect Zhang Furong as Shareholder For For Management Representative Supervisor 8b Elect Liu Jin as Shareholder For For Management Representative Supervisor 8c Elect Li Xiaoling as Shareholder For For Management Representative Supervisor 8d Elect Bai Jianjun as External For For Management Supervisor 8e Elect Wang Xinmin as External None For Shareholder Supervisor 9 Approve Issuance of Write-Down Type For For Management Eligible Capital Instruments 10 Approve Revisions to the Article of For For Management Association CHINA LIFE INSURANCE CO. LIMITED Ticker: 02628 Security ID: Y1477R204 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: MAY 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of Board of Directors For For Management 2 Approve Report of Supervisory Committee For For Management 3 Approve Financial Report For For Management 4 Approve Profit Distribution Plan For For Management 5 Approve Remuneration of Directors and For For Management Supervisors 6 Approve Remuneration of Auditors for For For Management the Year 2012 7 Approve Appointment of Auditors for For For Management the Year 2013 8 Approve Cap Amounts in Respect of the For For Management Framework Agreement with China Guangfa Bank Co. Ltd. 9 Amend Articles of Association For For Management CHINA OVERSEAS LAND & INVESTMENT LTD. Ticker: 00688 Security ID: Y15004107 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: MAY 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Hao Jian Min as Director For For Management 3b Elect Xiao Xiao as Director For For Management 3c Elect Guo Yong as Director For For Management 3d Elect Kan Hongbo as Director For For Management 3e Elect Wong Ying Ho, Kennedy as Director For For Management 3f Elect Fan Hsu Lai Tai, Rita as Director For For Management 3g Elect Li Man Bun, Brian David as For For Management Director 4 Authorize Board to Fix the For For Management Remuneration of Directors 5 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 8 Authorize Reissuance of Repurchased For Against Management Shares CHINA OVERSEAS LAND & INVESTMENT LTD. Ticker: 00688 Security ID: Y15004107 Meeting Date: MAY 30, 2013 Meeting Type: Special Record Date: MAY 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve New Master CSCECL Group For For Management Engagement Agreement and the Proposed Cap CHINA PETROLEUM & CHEMICAL CORP. Ticker: 00386 Security ID: Y15010104 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of the Board of For For Management Directors 2 Approve Report of Supervisors For For Management 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Interim Profit Distribution For For Management Plan for the Year 2013 5 Appoint PricewaterhouseCoopers and For For Management PricewaterhouseCoopers Zhong Tian CPA's Limited Company as Exteral Auditors and Authorize Board to Fix Their Remuneration 6 Approve Profit Distribution Plan for For For Management the Year Ended Dec. 31, 2012 7 Amend Articles of Association For For Management 8 Approve Extension of Validity Period For For Management of the Resolution in Relation to the Issuance of A Share Convertible Corporate Bonds and Other Related Matters 9 Authorize Board to Determine the For Against Management Proposed Pan for the Issuance of Debt Financing Instruments 10 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights CHINA PETROLEUM & CHEMICAL CORP. Ticker: 00386 Security ID: Y15010104 Meeting Date: MAY 29, 2013 Meeting Type: Special Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Profit Distribution Proposal For For Management for the Year 2012 CHINA RAILWAY CONSTRUCTION CORPORATION LTD. Ticker: 601186 Security ID: Y1508P110 Meeting Date: DEC 28, 2012 Meeting Type: Special Record Date: NOV 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association of the For For Management Company 2 Approve Shareholders' Return Plan of For For Management China Railway Construction Corporation Limited for the Coming Three Years of 2012-2014 3 Approve Issuance of Medium-term Notes For For Management and Short-term Financing Bonds CHINA RAILWAY CONSTRUCTION CORPORATION LTD. Ticker: 601186 Security ID: Y1508P110 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: MAY 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Audited Financial Statements For For Management 4 Approve Profits Distribution Plan For For Management 5 Approve Annual Report for the Year For For Management Ended Dec. 31, 2012 6 Elect Zhang Zongyan as Director For For Management 7 Appoint External Auditors and the For For Management Payment of 2012 Auditing Service Fee 8 Appoint Internal Control Auditors and For For Management the Payment of 2012 Auditing Service Fee 9 Approve Directors' Remuneration For For Management Packages for 2012 10 Approve Increase of Issuance Size of For For Management Overseas Bonds 11 Approve Adjustment on Term of For For Management Medium-Term Notes 12 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights CHINA SHENHUA ENERGY CO., LTD. Ticker: 01088 Security ID: Y1504C113 Meeting Date: SEP 14, 2012 Meeting Type: Special Record Date: AUG 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Debt Financing For Against Management Instruments of the Company CHINA TELECOM CORPORATION LTD Ticker: 00728 Security ID: Y1505D102 Meeting Date: OCT 16, 2012 Meeting Type: Special Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition Agreement Between For For Management the Company and China Telecommunications Corporation and Related Transactions 2 Approve Engineering Framework For For Management Agreement and Proposed Annual Caps 3 Approve Ancillary Telecommunications For For Management Services Framework Agreement and Proposed Annual Caps 4 Elect Chen Liangxian as Director and For For Management Authorize Board to Fix His Remuneration 5 Elect Shao Chunbao as Supervisor and For For Management Authorize Supervisory Committee to Fix His Remuneration 6 Elect Hu Jing as Supervisor and For For Management Authorize Supervisory Committee to Fix His Remuneration 7a Amend Articles Re: Business Scope For For Management 7b Amend Articles Re: Supervisory For For Management Committee Composition 7c Authorize Board to Do Such Actions For For Management Necessary to Complete the Approval and/or Registration of the Amendmentss to the Articles of Association CITIC SECURITIES CO., LTD. Ticker: 600030 Security ID: Y1639N117 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: MAY 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2012 Work Report of the Board For For Management 2 Approve 2012 Work Report of the For For Management Supervisory Committee 3 Approve 2012 Annual Report For For Management 4 Approve 2012 Profit Distribution Plan For For Management 5 Reappoint Ernst & Young Hua Ming LLP For For Management and Ernst & Young as External Auditors 6 Approve Estimated Investment Amount For For Management for Proprietary Business for 2013 7a Approve Related/Connected Party For For Management Transactions with CITIC Group Corporation and Its Related/Connected Parties 7b Approve Potential Related Party For For Management Transactions with China Asset Management Co., Ltd. 7c Approve Potential Related Party For For Management Transactions with CITIC Private Equity Funds Management Co., Ltd. 8 Approve Remuneration of Directors and For For Management Supervisors 9 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 10 Approve Expansion of Business Scope For For Management 11 Approve Amendments to Articles of For For Management Association CNOOC LTD. Ticker: 00883 Security ID: Y1662W117 Meeting Date: AUG 21, 2012 Meeting Type: Special Record Date: AUG 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Coalbed Methane Resources For For Management Exploration and Development Cooperation Agreement and Related Transactions CNOOC LTD. Ticker: 00883 Security ID: Y1662W117 Meeting Date: NOV 21, 2012 Meeting Type: Special Record Date: NOV 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Non-exempt Revised Caps for For For Management Relevant Categories of the Continuing Connected Transactions in Respect of 2012 and 2013 COCA COLA ICECEK A.S. Ticker: CCOLA Security ID: M253EL109 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Presiding Council of Meeting and For For Management Authorize Presiding Council to Sign Minutes of Meeting 2 Accept Statutory Reports For For Management 3 Accept Financial Statements For For Management 4 Approve Discharge of Board and Auditors For For Management 5 Elect Directors and Approve Their For For Management Remuneration 6 Ratify External Auditors For For Management 7 Approve Allocation of Income For For Management 8 Receive Information on Charitable None None Management Donations 9 Receive Information on the Guarantees, None None Management Pledges, and Mortgages Provided by the Company to Third Parties 10 Amend Company Articles For For Management 11 Approve Working Principles of the For For Management General Assembly 12 Receive Information on Related Party None None Management Transactions 13 Receive Information on Remuneration None None Management Policy 14 Approve Related Party Transactions For Against Management 15 Grant Permission for Board Members to For For Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose 16 Wishes None None Management COMPANHIA DE BEBIDAS DAS AMERICAS - AMBEV Ticker: AMBV4 Security ID: P0273S127 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Allocation of Income and For For Management Dividends 3 Elect Fiscal Council Members and For For Management Alternates 4 Approve Remuneration of Company's For For Management Management COUNTRY GARDEN HOLDINGS COMPANY LTD. Ticker: 02007 Security ID: G24524103 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAY 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Yeung Kwok Keung as Director For For Management 3b Elect Yang Erzhu as Director For For Management 3c Elect Su Rubo as Director For For Management 3d Elect Zhang Yaoyuan as Director For For Management 3e Elect Lai Ming, Joseph as Director For For Management 3f Elect Huang Hongyan as Director For For Management 3g Elect Huang Xiao as Director For For Management 3h Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares CSR CORPORATION LTD. Ticker: 601766 Security ID: Y1822T103 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2012 Work Report of the Board For For Management of Directors 2 Approve 2012 Work Report of the For For Management Supervisory Committee 3 Approve 2012 Final Accounts of the For For Management Company 4 Approve 2012 Profit Distribution Plan For For Management 5 Approve Resolution in Relation to the For Against Management Arrangement of Guarantees by the Company and its Subsidiaries for 2013 6 Approve Resolution in Relation to the For For Management Matters Regarding the A Share Connected Transactions for 2013 7 Approve Resolution in Relation to the For For Management Remuneration and Welfare of Directors and Supervisors 8 Reappoint Auditors and Approve the For For Management Bases for Determination of their Remuneration 9 Approve Issuance of Debt Financing For For Management Instruments 10 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights DEUTSCHE BANK MEXICO - MACQUARIE MEXICO REAL ESTATE MANAGEMENT SA DE CV Ticker: FIBRAMQ12 Security ID: P3515D155 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: APR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Audited Financial Statements For For Management for Fiscal Year 2012 2 Approve Annual Report for Fiscal Year For For Management 2012 3 Authorize Board to Ratify and Execute For For Management Approved Resolutions ECOPETROL S.A Ticker: EC Security ID: 279158109 Meeting Date: DEC 06, 2012 Meeting Type: Special Record Date: NOV 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Safety Guidelines/Open Meeting None None Management 2 Open Meeting/Verify Quorum None None Management 3 Opening Remarks by Chairman of the None None Management Board 4 Approve Meeting Agenda For For Management 5 Elect Chairman Meeting For For Management 6 Elect Committee in Charge of For For Management Scrutinizing Elections and Polling 7 Elect Committee to Approve Minutes of For For Management Meeting 8 Elect Director For Against Management EMBRAER SA Ticker: ERJ Security ID: 29082A107 Meeting Date: MAR 08, 2013 Meeting Type: Special Record Date: JAN 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles 2, 8, 33, 39, and 40 For For Management Re: Competencies of Board of Directors and Executive Members 2 Amend Articles 27, 29, 30, 31, 32, 33, For For Management 34, and 35 Re: Board Structure 3 Amend Articles 9, 10, 11, 12, 16, 18, For For Management 20, 22, 23, 30, 31, 32, 33, 39, 47, 49, 54, 55, and 59 EMBRAER SA Ticker: ERJ Security ID: 29082A107 Meeting Date: APR 25, 2013 Meeting Type: Annual/Special Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Allocation of Income and For For Management Dividends 3 Elect Directors For For Management 4 Elect Fiscal Council Members For For Management 5 Approve Remuneration of Company's For Against Management Management 6 Approve Remuneration of Fiscal Council For For Management 1 Amend Stock Option Plan For For Management 2 Approve Stock Option Plan for Board of For For Management Directors FIRSTRAND LTD Ticker: FSR Security ID: S5202Z131 Meeting Date: NOV 29, 2012 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Re-elect Lauritz Dippenaar as Director For For Management 1.2 Re-elect Leon Crouse as Director For Against Management 1.3 Re-elect Patrick Goss as Director For For Management 1.4 Re-elect Nolulamo Gwagwa as Director For For Management 1.5 Re-elect Deepak Premnarayen as Director For For Management 1.6 Re-elect Benedict van der Ross as For For Management Director 2 Re-elect Jurie Bester as Director For For Management 3 Elect Mary Bomela as Director For For Management 4 Reappoint PricewaterhouseCoopers Inc For For Management and Deloitte & Touche as Joint Auditors of the Company and Tom Winterboer and Kevin Black as the Individual Registered Auditors 5 Authorise Audit Committee to Fix For For Management Remuneration of the Auditors 1 Approve Remuneration Policy For For Management 6 Place Authorised but Unissued Ordinary For For Management Shares under Control of Directors 7 Authorise Board to Issue Shares for For For Management Cash up to a Maximum of Five Percent of Issued Share Capital 1 Amend Memorandum of Incorporation Re: For For Management Retirement of Directors 2 Authorise Repurchase of Up to Ten For For Management Percent of Issued Share Capital 3 Approve Financial Assistance to For For Management Directors, Prescribed Officers and Employee Share Scheme Beneficiaries of the Company and to Any Related or Inter-related Company or Corporation 4 Approve Remuneration of Non-Executive For For Management Directors with Effect from 1 December 2012 FOMENTO ECONOMICO MEXICANO SAB DE CV (FEMSA) Ticker: FEMSAUBD Security ID: 344419106 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of Board of Directors on For For Management Financial Statements and Statutory Reports for Fiscal Year 2012, Receive CEO's Report and Audit and Corporate Practices Committees Chairmen Report 2 Accept Report on Adherence to Fiscal For For Management Obligations 3 Approve Allocation of Income and For For Management Distribution of Cash Dividends 4 Set Aggregate Nominal Share Repurchase For For Management Reserve to a Maximum Amount of up to MXN 3 Billion 5 Elect Directors and Secretaries, For For Management Verify Independence of Directors, and Approve their Remuneration 6 Elect Members and Chairmen of Finance For For Management and Planning Committee, Audit Committee and Corporate Practices Committee; Approve Their Remuneration 7 Authorize Board to Ratify and Execute For For Management Approved Resolutions 8 Approve Minutes of Meeting For For Management GAZPROM OAO Ticker: GAZP Security ID: 368287207 Meeting Date: JUN 28, 2013 Meeting Type: Annual Record Date: MAY 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income For For Management 4 Approve Dividends For For Management 5 Approve Procedure of Dividend Payment For For Management 6 Ratify ZAO PricewaterhouseCoopers as For For Management Auditor 7 Approve Remuneration of Directors For Against Management 8 Approve Remuneration of Members of For For Management Audit Commission 9 Amend Charter For For Management 10 Amend Regulations on General Meetings For For Management 11 Approve New Edition of Regulations on For For Management Audit Commission 12.1 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Loan Agreements 12.2 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Loan Agreements 12.3 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Loan Agreements 12.4 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Loan Facility Agreement 12.5 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Loan Facility Agreement 12.6 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Loan Facility Agreement 12.7 Approve Related-Party Transaction with For For Management OAO Bank Rossiya Re: Loan Facility Agreement 12.8 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Agreements on Transfer of Funds and Placement of Monetary Funds As Minimum Balance On Bank Accounts 12.9 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia, OAO Bank VTB, OAO AB Rossiya, and OAO Rosselkhozbank Re: Agreements on Transfer of Funds 12.10 Approve Related-Party Transaction with For For Management OAO Gazprombank, OAO Sberbank of Russia, OAO Bank VTB, OAO AB Rossiya, and OAO Rosselkhozbank Re: Agreements on Using Electronic Payments System 12.11 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Agreements on Foreign Currency Purchase/Sale 12.12 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Agreements on Foreign Currency Purchase/Sale 12.13 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Agreements on Forward/Swap Conversion Operations 12.14 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Deposit Agreements 12.15 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Deposit Agreements 12.16 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Deposit Agreements 12.17 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Guarantee Agreements for Securing Obligations of Gazprom's Subsidiaries 12.18 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Guarantee Agreements for Securing Obligations of Gazprom's Subsidiaries 12.19 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Guarantee Agreements for Securing Obligations of Gazprom's Subsidiaries 12.20 Approve Related-Party Transaction with For For Management OAO Gazprombank: Guarantee Agreements for Securing Obligations of Gazprom's Subsidiaries 12.21 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Agreements on Guarantees to Tax Authorities 12.22 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Agreements on Guarantees to Tax Authorities 12.23 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Agreements on Guarantees to Tax Authorities 12.24 Approve Related-Party Transaction with For For Management OOO Gazpromtrans Re: Agreements on Temporary Possession and Use of Infrastructure Facilities at Railway Stations 12.25 Approve Related-Party Transaction with For For Management OOO Gazpromtrans Re: Agreements on Temporary Possession and Use of Tank Cars 12.26 Approve Related-Party Transaction with For For Management DOAO Tsentrenergogaz Re: Agreements on Temporary Possession and Use of Building and Equipment 12.27 Approve Related-Party Transaction with For For Management OAO Tsentrgaz Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions 12.28 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Agreements on Temporary Possession and Use of Non-residential Premises 12.29 Approve Related-Party Transaction with For For Management OAO Gazprom Neftekhim Salavat Re: Agreements on Temporary Possession and Use of Gas Condensate Pipeline 12.30 Approve Related-Party Transaction with For For Management OOO Gazprom Export Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions 12.31 Approve Related-Party Transaction with For For Management OAO Gazprom Neft Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions, and Special-Purpose Telecommunications 12.32 Approve Related-Party Transaction with For For Management OAO Gazprom Space Systems Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions 12.33 Approve Related-Party Transaction with For For Management ZAO Yamalgazinvest Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions 12.34 Approve Related-Party Transaction with For For Management ZAO Gazprom Invest Yug Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions 12.35 Approve Related-Party Transaction with For For Management OOO Gazprom Mezhregiongaz Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions 12.36 Approve Related-Party Transaction with For For Management OOO Gazprom Komplektatsiya Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions 12.37 Approve Related-Party Transaction with For For Management OAO Gazprombank and OOO Gazprom Export Re: License to Use OAO Gazprom's Trademarks 12.38 Approve Related-Party Transaction with For For Management OAO Gazprom Gazoraspredeleniye Re: Agreements on Temporary Possession and Use of Gas Distribution System 12.39 Approve Related-Party Transactions For For Management with OOO Gazprom Investoproekt: Re: Provision of Consulting Services 12.40 Approve Related-Party Transaction with For For Management OAO Druzhba Re: Agreements on Temporary Possession and Use of Facilities of Druzhba Vacation Center 12.41 Approve Related-Party Transaction with For For Management OOO Gazprom Export Re: Agreements on Sale of Commercial Products Owned by Gazprom 12.42 Approve Related-Party Transaction with For For Management OAO Severneftegazprom Re: Agreements on Delivery of Gas 12.43 Approve Related-Party Transaction with For For Management OAO Tomskgazprom Re: Agreements on Transportation of Gas 12.44 Approve Related-Party Transaction with For For Management OOO Gazprom Mezhregiongaz Re: Agreements on Transportation of Gas 12.45 Approve Related-Party Transaction with For For Management OAO NOVATEK Re: Agreements on Transportation of Gas 12.46 Approve Related-Party Transaction with For For Management OAO NOVATEK Re: Agreements on Arranging of Injection and Storage of Gas 12.47 Approve Related-Party Transaction with For For Management OAO Gazprom Neft Re: Agreements on Transportation of Gas 12.48 Approve Related-Party Transaction with For For Management OOO Gazpromtrans Re: Agreements on Temporary Possession and Use of Infrastructure Facilities 12.49 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Agreement on Forward Transactions, and Currency Purchase/Sale Transactions 12.50 Approve Related-Party Transaction with For For Management OOO Gazprom Tsentrremont Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions 12.51 Approve Related-Party Transaction with For For Management a/s Latvijas Gaze Re: Agreements on Sale of Gas; Arranging of Injection, and Storage of Gas 12.52 Approve Related-Party Transaction with For For Management AB Lietuvos Dujos Re: Agreements on Sale and Transportation of Gas 12.53 Approve Related-Party Transaction with For For Management AO Moldovagaz Re: Agreements on Sale and Transportation of Gas 12.54 Approve Related-Party Transaction with For For Management KazRosGaz LLP Re: Agreements on Transportation of Gas 12.55 Approve Related-Party Transaction with For For Management OAO Beltransgaz Re: Agreements on Sale and Transportation of Gas 12.56 Approve Related-Party Transaction with For For Management GAZPROM Germania GmbH Re: Agreements on Transportation of Gas 12.57 Approve Related-Party Transaction with For For Management OOO Gazpromtrans Re: Agreements on Start-Up and Commissioning Work 12.58 Approve Related-Party Transaction with For For Management ZAO Gazprom Invest Yug Re: Agreements on Start-Up and Commissioning Work 12.59 Approve Related-Party Transaction with For For Management OOO Gazprom Tsentrremont Re: Agreements on Start-Up and Commissioning Work 12.60 Approve Related-Party Transaction with For For Management ZAO Yamalgazinvest Re: Agreements on Start-Up and Commissioning Work 12.61 Approve Related-Party Transaction with For For Management ZAO Gazprom Invest Yug Re: Agreements on Investment Projects 12.62 Approve Related-Party Transaction with For For Management OOO Gazpromtrans Re: Agreements on Investment Projects 12.63 Approve Related-Party Transaction with For For Management OOO Gazprom Tsentrremont Re: Agreements on Investment Projects 12.64 Approve Related-Party Transaction with For For Management ZAO Yamalgazinvest Re: Agreements on Investment Projects 12.65 Approve Related-Party Transaction with For For Management OAO Gazprom Gazoraspredeleniye Re: Service Agreement on Partial Liquidation of Gas Pipeline 12.66 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreements on Property Insurance 12.67 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreement on Environment, Life, Health, and Individual Property Insurance 12.68 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreements on Environment, Life, Health, and Individual Property Insurance 12.69 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreement on Insurance in Connection with Customs Operations 12.70 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreements on Insurance of Gazprom's Employees 12.71 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreements on Insurance of Gazprom's Employees, Their Familiy Members, and Retired Former Employees 12.72 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreements on Insurance of Transportation Vehicles Owned By Gazprom 12.73 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreement on Liability Insurance to Members of Board of Directors and Management Board 12.74 Approve Related-Party Transaction with For For Management OAO Beltransgaz Re: License to Use OAO Gazprom's Trademarks 12.75 Approve Related-Party Transaction For For Management with OAO SOGAZ Re: Agreement on Insurance During Business Assignment 12.76 Approve Related-Party Transaction with For For Management Multiple Parties Re: Agreements on Arranging Stocktaking of Property 12.77 Approve Related-Party Transaction with For For Management ZAO Yamalgazinvest, and OOO Temryukmortrans, OAO Gazpromtrubinvest, and Gazprom (UK) Limited Re: License to Use OAO Gazprom's Trademarks 12.78 Approve Related-Party Transaction with For For Management OOO Gazprom Tsentrremont Re: License to Use OAO Gazprom's Trademarks 12.79 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: License to Use OAO Gazprom's Trademarks 12.80 Approve Related-Party Transaction with For For Management GAZPROM Germania GmbH Re: Exclusive License to Use OAO Gazprom's Trademarks 12.81 Approve Related-Party Transaction with For For Management OAO Beltransgaz Re: License to Use OAO Gazprom's Trademarks 12.82 Approve Related-Party Transaction with For For Management Gazprom Marketing and Trading Limited Re: Exclusive License to Use OAO Gazprom's Trademarks 12.83 Approve Related-Party Transaction with For For Management OAO Gazprom Neft Re: Exclusive License to Use OAO Gazprom's Trademarks 12.84 Approve Related-Party Transaction with For For Management OAO Gazprom Neft Re: Exclusive License to Use OAO Gazprom's Trademarks 12.85 Approve Related-Party Transaction with For For Management OOO Gazprom Mezhregiongaz Re: Agreements on Delivery of Gas 13.1 Elect Andrey Akimov as Director None Against Management 13.2 Elect Farit Gazizullin as Director None Against Management 13.3 Elect Viktor Zubkov as Director None Against Management 13.4 Elect Elena Karpel as Director None Against Management 13.5 Elect Timur Kulibayev as Director None Against Management 13.6 Elect Vitaliy Markelov as Director None Against Management 13.7 Elect Viktor Martynov as Director None Against Management 13.8 Elect Vladimir Mau as Director None Against Management 13.9 Elect Aleksey Miller as Director None Against Management 13.10 Elect Valery Musin as Director None For Management 13.11 Elect Mikhail Sereda as Director None Against Management 14.2 Elect Dmitry Arkhipov as Member of For For Management Audit Commission 14.4 Elect Vadim Bikulov as Member of Audit For For Management Commission 14.6 Elect Marina Mikhina as Member of For Against Management Audit Commission 14.7 Elect Lidiya Morozova as Member of For Against Management Audit Commission 14.8 Elect Anna Nesterova as Members of For For Management Audit Commission 14.9 Elect Georgiy Nozadze as Member of For For Management Audit Commission 14.10 Elect Yuriy Nosov as Member of Audit For For Management Commission 14.11 Elect Karen Oganyan as Member of Audit For For Management Commission 14.12 Elect Aleksandr Yugov as Member of For For Management Audit Commission GAZPROM OAO Ticker: GAZP Security ID: 368287207 Meeting Date: JUN 28, 2013 Meeting Type: Annual Record Date: MAY 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor Refer to related votes above 14.3 Elect Andrey Belobrov as Member of For Did Not Vote Management Audit Commission 14.5 Elect Mikhail Kuzovlev as Member of For Did Not Vote Management Audit Commission 14.1 Elect Viktor Antoshin as Member of For Did Not Vote Management Audit Commission GREAT WALL MOTOR CO., LTD. Ticker: 02333 Security ID: Y2882P106 Meeting Date: DEC 11, 2012 Meeting Type: Special Record Date: NOV 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association of the For For Management Company HDFC BANK LIMITED Ticker: 500180 Security ID: Y3119P174 Meeting Date: JUL 13, 2012 Meeting Type: Annual Record Date: JUN 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 4.30 Per Share For For Management 3 Reelect P. Palande as Director For For Management 4 Reelect P. Datta as Director For For Management 5 Approve BSR & Co. as Auditors and For For Management Authorize Board to Fix Their Remuneration 6 Elect K. Mistry as Director For For Management 7 Approve Payment of Fees to B. Parikh, For For Management Director 8 Reelect A. Puri as Managing Director For For Management and Approve His Remuneration HDFC BANK LIMITED Ticker: 500180 Security ID: Y3119P174 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 5.50 Per Share For For Management 3 Reelect B. Parikh as Director For For Management 4 Reelect A.N. Roy as Director For For Management 5 Approve BSR & Co. as Auditors and For For Management Authorize Board to Fix Their Remuneration 6 Elect V. Merchant as Director For For Management 7 Approve Employee Stock Option Plan For For Management 8 Approve Reappointment and Remuneration For For Management of P. Sukthankar as Executive Director HON HAI PRECISION INDUSTRY CO., LTD. Ticker: 2317 Security ID: Y36861105 Meeting Date: JUN 26, 2013 Meeting Type: Annual Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Business Operations Report and For For Management Financial Statements 2 Approve Plan on Profit Distribution For For Management 3 Approve the Issuance of New Shares by For For Management Capitalization of Distributable Earnings 4 Approve Proposal of Capital Increase For For Management by Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt 5 Approve Issuance of Restricted Stocks For For Management 6 Approve Amendments to the Procedures For For Management for Lending Funds to Other Parties 7 Approve Amendments to the Procedures For For Management for Endorsement and Guarantees 8 Approve Amendments to Articles of For For Management Association 9.1 Elect Gou, Tai-ming, with Shareholder For For Management No.1, as Director 9.2 Elect Tai, Jeng-wu, a Representative For For Management of Hon Chiao International Investment Co., Ltd. with Shareholder No.16662, as Director 9.3 Elect Huang, Qing-yuan, with ID For For Management R10180****, as Director 9.4 Elect Lu, Fang-ming, a Representative For For Management of Hon Jin International Investment Co. , Ltd. with Shareholder No.57132, as Director 9.5 Elect Chien, Yi-bin, with Shareholder For For Management No.13188, as Director 9.6 Elect Wu, Yu-chi, with ID N12074****, For For Management as Independent Director 9.7 Elect Liu, Cheng-yu, with ID For For Management E12118****, as Independent Director 9.8 Elect Wan, Jui-hsia, with ID For For Management S20102****, as Supervisor 9.9 Elect Chuo, Min-chih, a Representative For For Management of Fu-Rui International Investment Co. , Ltd. with Shareholder No.18953, as Supervisor 10 Approve Release of Restrictions of For For Management Competitive Activities of Directors HYPERMARCAS S.A Ticker: HYPE3 Security ID: P5246AAE3 Meeting Date: DEC 28, 2012 Meeting Type: Bondholder Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Spin-Off Proposal and the For For Management Cancellation of 1,419,474 Shares 2 Approve Absorption of Braga Holding For For Management and the Issuance of 1,419,474 Shares HYUNDAI HEAVY INDUSTRIES CO. Ticker: 009540 Security ID: Y3838M106 Meeting Date: MAR 22, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 2,500 per Share 2 Elect Two Inside Directors and One For For Management Outside Director (Bundled) 3 Elect Noh Young-Bo as Member of Audit For For Management Committee 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors HYUNDAI MOBIS CO. Ticker: 012330 Security ID: Y3849A109 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 1,900 per Common Share and KRW 1,950 per Preferred Share 2 Reelect Two Inside Directors and One For For Management Outside Director (Bundled) 3 Reelect Park Chan-Wook as Member of For For Management Audit Committee 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors HYUNDAI MOTOR CO. Ticker: 005380 Security ID: Y38472109 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 1,900 per Common Share, KRW 1,950 per Preferred Share 1, KRW 2,000 per Preferred Share 2, and KRW 1,950 per Preferred Share 3 2 Reelect Two Inside Directors and Two For For Management Outside Directors(Bundled) 3 Reelect Nam Sung-Il as Member of Audit For For Management Committee 4 Amend Articles of Incorporation - For For Management Business Objectives 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors ICICI BANK LIMITED Ticker: 532174 Security ID: Y38575109 Meeting Date: JUN 24, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Preference Shares Dividend For For Management 3 Approve Dividend of INR 20.00 Per For For Management Equity Share 4 Reelect K.V. Kamath as Director For For Management 5 Reelect T. Shah as Director For For Management 6 Reelect R. Sabharwal as Director For For Management 7 Approve S.R. Batliboi & Co. LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 8 Approve Branch Auditors and Authorize For For Management Board to Fix Their Remuneration 9 Elect D. Choksi as Director For For Management 10 Approve Reappointment and Remuneration For For Management of K.V. Kamath as Non-Executive Chairman 11 Approve Reappointment and Remuneration For For Management of C. Kochhar as Managing Director & CEO 12 Approve Reappointment and Remuneration For For Management of N.S. Kannan as Executive Director & CFO 13 Approve Reappointment and Remuneration For For Management of K. Ramkumar as Executive Director 14 Approve Revision in the Remuneration For For Management of R. Sabharwal, Executive Director INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Ticker: 01398 Security ID: Y3990B112 Meeting Date: NOV 05, 2012 Meeting Type: Special Record Date: SEP 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association For For Management 2 Approve Capital Planning for 2012-2014 For For Management 3 Appoint KPMG Huazhen as Auditors and For For Management Authorize Board to Fix Their Remuneration INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Ticker: 01398 Security ID: Y3990B112 Meeting Date: MAR 20, 2013 Meeting Type: Special Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Malcolm Christopher McCarthy as For For Management Independent Non-Executive Director 2 Elect Kenneth Patrick Chung as For For Management Independent Non-Executive Director 3 Approve 2013 Fixed Assets Investment For For Management Budget 4 Approve Issue of Eligible Tier-2 For For Management Capital Instruments INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Ticker: 01398 Security ID: Y3990B112 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: MAY 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2012 Work Report of Board of For For Management Directors 2 Accept 2012 Work Report of Board of For For Management Supervisors 3 Accept Bank's 2012 Audited Accounts For For Management 4 Approve 2012 Profit Distribution Plan For For Management 5 Approve Proposal on Launching the For For Management Engagement of Accounting Firm for 2013 6 Elect Yi Huiman as Director None For Shareholder 7 Elect Luo Xi as Director None For Shareholder 8 Elect Liu Lixian as Director None For Shareholder INFOSYS LTD. Ticker: 500209 Security ID: 456788108 Meeting Date: JUN 15, 2013 Meeting Type: Annual Record Date: MAY 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of INR 27.00 For For Management Per Share 3 Reelect S.D. Shibulal as Director For For Management 4 Reelect S. Batni as Director For For Management 5 Reelect D.M. Satwalekar as Director For For Management 6 Reelect O. Goswami as Director For For Management 7 Reelect R. Seshasayee as Director For For Management 8 Approve B S R & Co. as Auditors and For For Management Authorize Board to Fix Their Remuneration 9 Elect L. Puri as Director For For Management 10 Elect N.R.N. Murthy as Director For For Management ITC LTD. Ticker: 500875 Security ID: Y4211T171 Meeting Date: JUL 27, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 4.50 Per Share For For Management 3.1 Reelect A. Ruys as Director For Against Management 3.2 Reelect D.K. Mehrotra as Director For Against Management 3.3 Reelect S.B. Mathur as Director For For Management 3.4 Reelect P.B. Ramanujam as Director For For Management 3.5 Reelect A. Baijal as Director For For Management 4 Approve Deloitte Haskins & Sells as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Reelect S.H. Khan as Director For For Management JIANGXI COPPER COMPANY LTD. Ticker: 00358 Security ID: Y4446C100 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: MAY 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of the Board of For For Management Directors 2 Approve Report of the Supervisory For For Management Committee 3 Approve Audited Financial Statements For For Management and Auditors' Report 4 Approve Profit Distribution Proposal For For Management 5 Approve Plan of Incentive Award Fund For For Management Reserve for Senior Management for the Year of 2012 and Authorize Two Directors of the Company to Form a Sub-Committee of the Directors 6 Appoint Deloitte Touche Tohmatsu For For Management Certified Public Accountants LLP (Special General Partnership) and Deloitte Touche Tohmatsu as the Company's Domestic and Overseas Auditors and Authorize Board to Fix Their Remuneration 7a Elect Long Ziping as Director For For Management 7b Elect Liu Fangyun as Director For For Management 8 Authorize Board to Enter into Service For For Management Contract and Letter of Appointment with Each of the Newly Appointed Executive Directors 9 Elect Hu Qingwen as Supervisor For For Management 10 Authorize the Supervisory Committee to For For Management Enter into Service Contract and Letter of Appointment with Hu Qingwen 11 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 12 Approve Amendments to the Articles of For For Management Association 13 Approve Adoption of Jiangxi Copper For For Management Company Limited - Dividend Distribution Policy and 3-year Plan For Shareholder's Return KB FINANCIAL GROUP INC. Ticker: 105560 Security ID: Y46007103 Meeting Date: MAR 22, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 600 per Share 2.1 Reelect Lee Kyung-Jae as Outside For Against Management Director 2.2 Reelect Bae Jae-Wook as Outside For Against Management Director 2.3 Reelect Kim Young-Jin as Outside For For Management Director 2.4 Reelect Lee Jong-Cheon as Outside For For Management Director 2.5 Reelect Ko Seung-Hee as Outside For For Management Director 2.6 Elect Kim Young-Kwa as Outside Director For Against Management 2.7 Reelect Lee Young-Nam as Outside For For Management Director 2.8 Reelect Cho Jae-Mok as Outside Director For For Management 3.1 Elect Lee Kyung-Jae as Member of Audit For Against Management Committee 3.2 Reelect Bae Jae-Wook as Member of For Against Management Audit Committee 3.3 Reelect Kim Young-Jin as Member of For For Management Audit Committee 3.4 Reelect Lee Jong-Cheon as Member of For For Management Audit Committee 3.5 Elect Ko Seung-Hee as Member of Audit For For Management Committee 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors KOREA ELECTRIC POWER CORP. Ticker: 015760 Security ID: Y48406105 Meeting Date: DEC 17, 2012 Meeting Type: Special Record Date: NOV 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Moon Ho as Inside Director (CEO) None For Management KOREA ELECTRIC POWER CORP. Ticker: 015760 Security ID: Y48406105 Meeting Date: DEC 17, 2012 Meeting Type: Special Record Date: NOV 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor Refer to related vote above 1.2 Elect Cho Hwan-Ik as Inside Director None Did Not Vote Management (CEO) KOREA ELECTRIC POWER CORP. Ticker: 015760 Security ID: Y48406105 Meeting Date: MAR 29, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Approve Total Remuneration of Inside For For Management Directors and Outside Directors KOREA ELECTRIC POWER CORP. Ticker: 015760 Security ID: Y48406105 Meeting Date: JUN 18, 2013 Meeting Type: Special Record Date: MAY 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Four Inside Directors (Bundled) For For Management KT CORP. Ticker: 030200 Security ID: Y49915104 Meeting Date: NOV 23, 2012 Meeting Type: Special Record Date: OCT 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Spin-Off Agreement For For Management KT&G CORP. Ticker: 033780 Security ID: Y49904108 Meeting Date: FEB 28, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 3,200 per Share 2 Amend Articles of Incorporation For For Management 3 Reelect Min Young-Jin as Inside For For Management Director 4 Reelect Two Outside Directors (Bundled) For For Management 5 Reelect Cho Kyu-Ha as Member of Audit For For Management Committee 6 Approve Total Remuneration of Inside For For Management Directors and Outside Directors KUNLUN ENERGY COMPANY LTD Ticker: 00135 Security ID: G5320C108 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: MAY 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Zhang Bowen as Director For For Management 3b Elect Liu Xiao Feng as Director For For Management 3c Authorize Board to Fix Remuneration of For For Management Directors 4 Appoint KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares LARSEN & TOUBRO LTD Ticker: 500510 Security ID: Y5217N159 Meeting Date: AUG 24, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 16.50 Per Share For For Management 3 Reelect A.M. Naik as Director For For Management 4 Reelect Thomas Mathew T. as Director For For Management 5 Reelect M.V. Kotwal as Director For For Management 6 Reelect V.K. Magapu as Director For For Management 7 Reelect R. Uppal as Director For For Management 8 Approve Vacancy on the Board of For For Management Directors Resulting from Retirement of J.S. Bindra 9 Elect A.M. Naik as Executive Chairman For For Management and Approve His Remuneration 10 Elect K. Venkataramanan as CEO and For For Management Managing Director and Approve His Remuneration 11 Elect R.S. Raman as Executive Director For For Management and Approve His Remuneration 12 Elect S. Roy as Executive Director and For For Management Approve His Remuneration 13 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 14 Approve Sharp & Tannan as Auditors and For Against Management Authorize Board to Fix Their Remuneration LENOVO GROUP LIMITED (FORMERLY LEGEND GROUP LIMITED) Ticker: 00992 Security ID: Y5257Y107 Meeting Date: JUL 03, 2012 Meeting Type: Annual Record Date: JUN 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Reelect Zhao John Huan as Director For For Management 3b Reelect Nobuyuki Idei as Director For For Management 3c Reelect Zhu Linan as Director For For Management 3d Reelect Ma Xuezheng as Director For For Management 3e Reelect Ting Lee Sen as Director For For Management 3f Reelect William O. Grabe as Director For For Management 3g Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares LG CHEM LTD. Ticker: 051910 Security ID: Y52758102 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 4,000 per Common Share and 4,050 per Preferred Share 2 Reelect Three Outside Directors For For Management (Bundled) 3 Reelect Two Members of Audit Committee For For Management 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors LT GROUP, INC. Ticker: LTG Security ID: Y5342M100 Meeting Date: JUN 19, 2013 Meeting Type: Annual Record Date: MAY 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 3 Approve Minutes of the Previous Meeting For For Management 5 Ratify All Acts, Transactions and For For Management Resolutions by the Board of Directors and Management in 2012 6.1 Elect Lucio C. Tan as a Director For For Management 6.2 Elect Carmen K. Tan as a Director For For Management 6.3 Elect Harry C. Tan as a Director For For Management 6.4 Elect Michael G. Tan as a Director For For Management 6.5 Elect Lucio K. Tan, Jr. as a Director For For Management 6.6 Elect Wilson T. Young as a Director For For Management 6.7 Elect Juanita Tan Lee as a Director For For Management 6.8 Elect Antonino L. Alindogan, Jr. as a For For Management Director 6.9 Elect Wilfrido E. Sanchez as a Director For For Management 6.10 Elect Florencia G. Tarriela as a For For Management Director 6.11 Elect Estelito P. Mendoza as a Director For For Management LUKOIL OAO Ticker: LUKFY Security ID: 677862104 Meeting Date: DEC 18, 2012 Meeting Type: Special Record Date: NOV 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Interim Dividends of RUB 40.00 For For Management per Share 2 Approve New Edition of Regulations on For For Management General Meetings LUKOIL OAO Ticker: LUKOY Security ID: 677862104 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: MAY 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report, Financial For For Management Statements, and Allocation of Income, Including Dividends of RUB 90 per Share 2.1 Elect Vagit Alekperov as Director None Against Management 2.2 Elect Viktor Blazheyev as Director None For Management 2.3 Elect Leonid Fedun as Director None Against Management 2.4 Elect Valery Grayfer as Director None Against Management 2.5 Elect Igor Ivanov as Director None For Management 2.6 Elect Ravil Maganov as Director None Against Management 2.7 Elect Richard Matzke as Director None For Management 2.8 Elect Sergey Mikhaylov as Director None Against Management 2.9 Elect Mark Mobius as Director None For Management 2.10 Elect Guglielmo Antonio Claudio None For Management Moscato as Director 2.11 Elect Nikolai Nikolaev as Director None Against Management 2.12 Elect Ivan Picte as Director None For Management 3.1 Elect Mikhail Maksimov as Member of For For Management Audit Commission 3.2 Elect Vladimir Nikitenko as Member of For For Management Audit Commission 3.3 Elect Aleksandr Surkov as Member of For For Management Audit Commission 4.1 Approve Remuneration of Directors for For For Management Their Service until 2013 AGM 4.2 Approve Terms of Remuneration of For For Management Directors for Their Service Starting from 2013 AGM 5.1 Approve Remuneration of Members of For For Management Audit Commission for Their Service until 2013 AGM 5.2 Approve Terms of Remuneration of For For Management Members of Audit Commission for Their Service Starting from 2013 AGM 6 Ratify ZAO KPMG as Auditor For For Management 7 Amend Charter For For Management 8 Approve Related-Party Transaction with For For Management OAO Kapital Strakhovanie Re: Liability Insurance for Directors, Officers, and Corporations M VIDEO COMPANY JSC Ticker: MVID Security ID: X5596G107 Meeting Date: DEC 05, 2012 Meeting Type: Special Record Date: OCT 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Interim Dividends for First For For Management Nine Months of Fiscal 2012 2 Approve Company's Membership in For For Management Association of European Businesses and Association of Companies of Internet Trade 3 Approve Related-Party Transactions For For Management MAGNIT OAO Ticker: MGNT Security ID: 55953Q202 Meeting Date: SEP 14, 2012 Meeting Type: Special Record Date: JUL 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Interim Dividends of RUB 21.15 For For Management per Share for First Six Months of Fiscal 2012 MAGNIT OAO Ticker: MGNT Security ID: 55953Q202 Meeting Date: MAY 24, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report and Financial For For Management Statements 2 Approve Allocation of Income For For Management 3.1 Elect Andrey Aroutuniyan as Director None Against Management 3.2 Elect Valery Butenko as Director None Against Management 3.3 Elect Sergey Galitskiy as Director None Against Management 3.4 Elect Alexander Zayonts as Director None For Management 3.5 Elect Alexey Makhnev as Director None Against Management 3.6 Elect Khachatur Pombukhchan as Director None Against Management 3.7 Elect Aslan Shkhachemukov as Director None Against Management 4.1 Elect Roman Efimenko as Member of For For Management Audit Commission 4.2 Elect Angela Udovichenko as Member of For For Management Audit Commission 4.3 Elect Denis Fedotov as Member of Audit For For Management Commission 5 Ratify Auditor to Audit Company's For For Management Accounts in Accordance with Russian Accounting Standards (RAS) 6 Ratify Auditor to Audit Company's For For Management Accounts in Accordance with IFRS 7 Elect Members of Counting Commission For For Management 8 Approve New Edition of Charter For For Management 9 Approve New Edition of Regulations on For For Management General Meetings 10 Approve Large-Scale Related-Party For For Management Transaction Re: Loan Agreement with ZAO Tander 11.1 Approve Related-Party Transaction Re: For For Management Guarantee Agreement with OAO Bank VTB for Securing Obligations of ZAO Tander 11.2 Approve Related-Party Transaction Re: For For Management Guarantee Agreement with AKB Rosbank for Securing Obligations of ZAO Tander 11.3 Approve Related-Party Transaction Re: For For Management Guarantee Agreement with OAO Sberbank of Russia for Securing Obligations of ZAO Tander 11.4 Approve Related-Party Transaction Re: For For Management Guarantee Agreement with OAO Alfa-Bank for Securing Obligations of ZAO Tander 11.5 Approve Related-Party Transaction Re: For For Management Guarantee Agreement with OAO AKB Sviaz Bank for Securing Obligations of ZAO Tander MALAYAN BANKING BHD. Ticker: MAYBANK Security ID: Y54671105 Meeting Date: MAR 28, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend Comprised of For For Management Franked Dividend of MYR 0.18 Per Share and Single-Tier Dividend of MYR 0.15 Per Share 3 Elect Zaharuddin Megat Mohd Nor as For For Management Director 4 Elect Salleh Harun as Director For For Management 5 Elect Ismail Shahudin as Director For For Management 6 Elect Erry Riyana Hardjapamekas as For For Management Director 7 Approve Ernst & Young as Auditors and For Against Management Authorize Board to Fix Their Remuneration 8 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 9 Approve Issuance of New Ordinary For For Management Shares in Relation to the Recurrent and Optional Dividend Reinvestment Plan MEGA FINANCIAL HOLDING CO. LTD. Ticker: 2886 Security ID: Y59456106 Meeting Date: JUN 21, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Business Operations Report and For For Management Financial Statements 2 Approve Plan on Profit Distribution For For Management 3 Approve Release of Restrictions of For For Management Competitive Activities of Directors 4 Approve Amendments to Rules and For For Management Procedures Regarding Shareholder Meetings 5 Transact Other Business (Non-Voting) None None Management MILLICOM INTERNATIONAL CELLULAR S.A. Ticker: MIC Security ID: L6388F128 Meeting Date: DEC 05, 2012 Meeting Type: Special Record Date: NOV 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Appoint Jean-Michel Schmit as Chairman For For Management of Meeting and Empower Meeting Chairman to Appoint other Bureau Members 2 Receive Board's Report on Conflict of None None Management Interests 3 Elect Anders Kronborg as New Director For For Management 4 Approve Dividends of USD 3 per Share For For Management MILLICOM INTERNATIONAL CELLULAR S.A. Ticker: MIC Security ID: L6388F128 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: MAY 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Chairman of Meeting and Empower For For Management Chairman to Appoint Other Members of Bureau 2 Receive and Approve Board's and For For Management Auditor's Reports 3 Accept Consolidated and Standalone For For Management Financial Statements 4 Approve Allocation of Income and For For Management Dividends of USD 2.64 per Share 5 Approve Discharge of Directors For For Management 6 Fix Number of Directors at 8 For For Management 7 Reelect Mia Brunell Livfors as Director For For Management 8 Reelect Allen Sangines-Krause as For For Management Director 9 Reelect Paul Donovan as Director For For Management 10 Reelect Omari Issa as Director For For Management 11 Reelect Kim Ignatius as Director For For Management 12 Elect Alejandro Santo Domingo as For For Management Director 13 Elect Lorenzo Grabau as Director For For Management 14 Elect Ariel Eckstein as Director For For Management 15 Reelect Allen Sangines-Krause as For For Management Chairman of the Board 16 Approve Remuneration of Directors For For Management 17 Renew Appointment of Ernst & Young as For For Management Auditor 18 Approve Remuneration of Auditors For For Management 19 Approve (i) Procedure on Appointment For For Management of Nomination Committee and (ii) Determination of Assignment of Nomination Committee 20 Approve Set Up of Charity Trust For For Management 21 Approve Share Repurchase Program For For Management 22 Approve Guidelines for Remuneration to For For Management Senior Management MMC NORILSK NICKEL Ticker: GMKN Security ID: 46626D108 Meeting Date: JAN 29, 2013 Meeting Type: Special Record Date: DEC 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reduction in Share Capital via For For Management Share Cancellation 2 Amend Charter For For Management MMC NORILSK NICKEL Ticker: GMKN Security ID: 46626D108 Meeting Date: MAR 11, 2013 Meeting Type: Special Record Date: DEC 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Early Termination of Powers of For For Management Board of Directors 2.1 Elect Enos Ned Banda as Director None For Management 2.2 Elect Sergey Barbashev as Director None Against Management 2.3 Elect Aleksey Bashkirov as Director None Against Management 2.4 Elect Sergey Bratukhin as Director None Against Management 2.5 Elect Andrey Bugrov as Director None Against Management 2.6 Elect Andrey Varichev as Director None Against Management 2.7 Elect Marianna Zakharova as Director None Against Management 2.8 Elect Valery Matvienko as Director None Against Management 2.9 Elect Stalbek Mishakov as Director None Against Management 2.10 Elect Garreth Penny as Director None For Management 2.11 Elect Gerhard Prinsloo as Director None For Management 2.12 Elect Maxim Sokov as Director None Against Management 2.13 Elect Vladislav Solovyev as Director None Against Management 2.14 Elect Sergey Chemezov as Director None Against Management MMC NORILSK NICKEL Ticker: GMKN Security ID: 46626D108 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Consolidated Financial For For Management Statements 4 Approve Allocation of Income and For For Management Dividends of RUB 400,83 per Share 5.1 Elect Sergey Barbashev as Director None Against Management 5.2 Elect Aleksey Bashkirov as Director None Against Management 5.3 Elect Sergey Bratukhin as Director None Against Management 5.4 Elect Andrey Bugrov as Director None Against Management 5.5 Elect Marianna Zakharova as Director None Against Management 5.6 Elect Valery Matvienko as Director None Against Management 5.7 Elect Stalbek Mishakov as Director None Against Management 5.8 Elect Garreth Penny as Director None For Management 5.9 Elect Gerhard Prinsloo as Director None For Management 5.10 Elect Maxim Sokov as Director None Against Management 5.11 Elect Vladislav Solovyev as Director None Against Management 5.12 Elect Sergey Chemezov as Director None Against Management 5.13 Elect Robert Edwards as Director None For Management 6.1 Elect Petr Voznenko as Member of Audit For For Management Commission 6.2 Elect Natalya Gololobova as Member of For For Management Audit Commission 6.3 Elect Dmitry Pershinkov as Member of For For Management Audit Commission 6.4 Elect Georgiy Svanidze as Member of For For Management Audit Commission 6.5 Elect Vladimir Shilkov as Member of For For Management Audit Commission 7 Ratify Auditor of Company's Financial For For Management Statements Prepared in Accordance with Russian Accounting Standards (RAS) 8 Ratify Auditor of Company's Financial For For Management Statements Prepared in Accordance with International Financial Reporting Standards (IFRS) 9 Approve Remuneration of Directors For Against Management 10 Approve Related-Party Transactions Re: For For Management Indemnification Agreements with Directors and Executives 11 Approve Related-Party Transaction Re: For For Management Liability Insurance for Directors and Executives 12 Approve Reduction in Share Capital For For Management 13 Approve New Addition of Charter For For Management 14.1 Approve Related-Party Transaction(s) For For Management with ZAO Normetimpex Re: Amend 2009 Commission Agreement 14.2 Approve Related-Party Transaction(s) For For Management with ZAO Normetimpex Re: Order to 2009 Commission Agreement 15 Approve Related-Party Transactions For For Management with OAO Sberbank of Russia 16 Approve Related-Party Transactions For For Management with OAO Sberbank of Russia, and/or SIB Cyprus Ltd, and/or Sberbank CIB UK Ltd, and/or Sberbank Switzerland AG 17 Approve Related-Party Transaction with For For Management OAO Kolskaya GMK Re: Loan Agreement MOBILE TELESYSTEMS OJSC Ticker: MTSS Security ID: 607409109 Meeting Date: FEB 14, 2013 Meeting Type: Special Record Date: NOV 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Meeting Procedures For Did Not Vote Management 2 Approve Early Termination of Powers of For Did Not Vote Management Board of Directors 3.1 Elect Anton Abugov as Director None Did Not Vote Management 3.2 Elect Aleksey Buyanov as Director None Did Not Vote Management 3.3 Elect Aleksandr Gorbunov as Director None Did Not Vote Management 3.4 Elect Andrey Dubovskov as Director None Did Not Vote Management 3.5 Elect Ron Sommer as Director None Did Not Vote Management 3.6 Elect Michel Combes as Director None Did Not Vote Management 3.7 Elect Stanley Miller as Director None Did Not Vote Management 3.8 Elect Vsevolod Rozanov as Director None Did Not Vote Management 3.9 Elect Thomas Holtrop as Director None Did Not Vote Management 4.1 Approve Early Termination of Powers of For Did Not Vote Management Audit Commission 4.2.1 Elect Irina Borysenkova as Member of For Did Not Vote Management Audit Commission 4.2.2 Elect Maksim Mamonov as Member of For Did Not Vote Management Audit Commission 4.2.3 Elect Aleksandr Obermeister as Member For Did Not Vote Management of Audit Commission 5 Approve Company's Membership in For Did Not Vote Management Association National Payment Council MOBILE TELESYSTEMS OJSC Ticker: MTSS Security ID: 607409109 Meeting Date: JUN 25, 2013 Meeting Type: Annual Record Date: MAY 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Meeting Procedures For For Management 2 Approve Annual Report, Financial For For Management Statements, and Allocation of Income, Including Dividends of RUB 14.60 per Share 3.1 Elect Anton Abugov as Director None Against Management 3.2 Elect Aleksandr Gorbunov as Director None Against Management 3.3 Elect Sergey Drozdov as Director None Against Management 3.4 Elect Andrey Dubovskov as Director None Against Management 3.5 Elect Ron Sommer as Director None Against Management 3.6 Elect Michel Combes as Director None For Management 3.7 Elect Stanley Miller as Director None For Management 3.8 Elect Vsevolod Rozanov as Director None Against Management 3.9 Elect Thomas Holtrop as Director None For Management 4.1 Elect Irina Borisenkova as Member of For For Management Audit Commission 4.2 Elect Maksim Mamonov as Member of For For Management Audit Commission 4.3 Elect Yakub Paragulgov as Member of For For Management Audit Commission 5 Ratify Deloitte and Touche CIS as For For Management Auditor 6 Approve New Edition of Charter For For Management 7 Approve New Edition of Regulations on For For Management General Meetings 8 Approve New Edition of Regulations on For For Management Board of Directors 9 Approve New Edition of Regulations on For For Management Management 10 Approve New Edition of Regulations on For For Management General Director MR PRICE GROUP LIMITED Ticker: MPC Security ID: S5256M101 Meeting Date: AUG 30, 2012 Meeting Type: Annual Record Date: AUG 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 31 March 2012 2.1 Re-elect Laurie Chiappini as Director For For Management 2.2 Re-elect Nigel Payne as Director For For Management 2.3 Re-elect Maud Motanyane as Director For For Management 3 Elect Daisy Naidoo as Director For For Management 4 Reappoint Ernst & Young Inc as For For Management Auditors of the Company and Marise Delport as the Designated Registered Auditor 5.1 Re-elect Bobby Johnston as Member of For For Management the Audit and Compliance Committee 5.2 Elect Daisy Naidoo as Member of the For For Management Audit and Compliance Committee 5.3 Re-elect Myles Ruck as Member of the For For Management Audit and Compliance Committee 5.4 Re-elect John Swain as Member of the For For Management Audit and Compliance Committee 6 Approve Remuneration Policy For For Management 7 Amend General Staff Share Trust to For Against Management Allow Variable Vesting Periods 8 Amend General Staff Share Trust to For Against Management Cause Vesting to be Conditional Upon a Growth in HEPS 9 Amend General Staff Share Trust to For Against Management Prevent Vesting in the Event of Poor Performance 10 Amend Senior Management Share Trust to For Against Management Allow Variable Vesting Periods 11 Amend Senior Management Share Trust to For Against Management Cause Vesting to be Conditional Upon a Growth in HEPS 12 Amend Senior Management Share Trust to For Against Management Prevent Vesting in the Event of Poor Performance 13 Amend Executive Share Trust to Allow For Against Management Variable Vesting Periods 14 Amend Executive Share Trust to Cause For Against Management Vesting to be Conditional Upon a Growth in HEPS 15 Amend Executive Share Trust to Prevent For Against Management Vesting in the Event of Poor Performance 16 Amend Executive Share Trust to Extend For Against Management the Period of Exercise for Vested Options from 90 Days to Five Years 17 Amend Executive Share Trust to Allow For Against Management the Board to Amend the Performance Criteria Determining Strike Price Discounts 18 Amend Executive Share Trust to For Against Management Increase the Maximum Allocation of Shares to 3,000,000 19 Amend Executive Director Share Trust For Against Management to Allow Variable Vesting 20 Amend Executive Director Share Trust For Against Management to Cause Vesting to be Conditional Upon a Growth in HEPS 21 Amend Executive Director Share Trust For Against Management to Prevent the Vesting in Event of Poor Performance 22 Amend Executive Director Share Trust For Against Management to Extend the Period of Exercise for Vested Options from 90 Days to Five Years 23 Amend Executive Director Share Trust For Against Management to Increase the Maximum Allocation of Shares to 3,000,000 1.1 Approve Remuneration of Independent For For Management Non-executive Chairman of the Company 1.2 Approve Remuneration of Honorary For Against Management Chairman of the Company 1.3 Approve Remuneration of Lead Director For For Management of the Company 1.4 Approve Remuneration of Other Director For For Management of the Company 1.5 Approve Remuneration of Chairman of For For Management the Audit and Compliance Committee 1.6 Approve Remuneration of Member of the For For Management Audit and Compliance Committee 1.7 Approve Remuneration of Member of the For For Management Risk and Sustainability Committee 1.8 Approve Remuneration of Chairman of For For Management the Remuneration and Nominations Committee 1.9 Approve Remuneration of Member of the For For Management Remuneration and Nominations Committee 1.10 Approve Remuneration of Chairman of For For Management the Social and Ethics Committee 1.11 Approve Remuneration of Member of the For For Management Social and Ethics Committee 2 Adopt Memorandum of Incorporation For Against Management 3 Authorise Repurchase of Up to 20 For For Management Percent of Issued Share Capital 4 Approve Financial Assistance to For For Management Related or Inter-related Companies or Corporations NASPERS LTD Ticker: NPN Security ID: S53435103 Meeting Date: AUG 31, 2012 Meeting Type: Annual Record Date: AUG 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 31 March 2012 2 Approve Dividends for N Ordinary and A For For Management Ordinary Shares 3 Reappoint PricewaterhouseCoopers Inc For For Management as Auditors of the Company and A Wentzel as Individual Registered Auditor 4.1 Re-elect Rachel Jafta as Director For For Management 4.2 Re-elect Debra Meyer as Director For For Management 4.3 Re-elect Lambert Retief as Director For For Management 4.4 Re-elect Neil van Heerden as Director For For Management 4.5 Re-elect Hein Willemse as Director For For Management 5.1 Re-elect Francine-Ann du Plessis as For For Management Member of the Audit Committee 5.2 Re-elect Rachel Jafta as Member of the For For Management Audit Committee 5.3 Re-elect Ben van der Ross as Member of For For Management the Audit Committee 5.4 Re-elect Boetie van Zyl as Member of For For Management the Audit Committee 6 Approve Remuneration Policy For Against Management 7 Place Authorised but Unissued Shares For For Management under Control of Directors 8 Authorise Board to Issue Shares for For For Management Cash up to a Maximum of Five Percent of Issued Share Capital 9 Amend the Trust Deed of the Naspers For For Management Share Incentive Scheme 10 Authorise Board to Ratify and Execute For For Management Approved Resolutions 1.1 Approve Remuneration of Board Chairman For For Management 1.2 Approve Remuneration of Board Member For For Management 1.3 Approve Remuneration of Audit For For Management Committee Chairman 1.4 Approve Remuneration of Audit For For Management Committee Member 1.5 Approve Remuneration of Risk Committee For For Management Chairman 1.6 Approve Remuneration of Risk Committee For For Management Member 1.7 Approve Remuneration of Human For For Management Resources and Remuneration Committee Chairman 1.8 Approve Remuneration of Human For For Management Resources and Remuneration Committee Member 1.9 Approve Remuneration of Nomination For For Management Committee Chairman 1.10 Approve Remuneration of Nomination For For Management Committee Member 1.11 Approve Remuneration of Social and For For Management Ethics Committee Chairman 1.12 Approve Remuneration of Social and For For Management Ethics Committee Member 1.13 Approve Remuneration of Naspers For For Management Representatives on Media24 Safety, Health and Environmental Committee 1.14 Approve Remuneration of Trustees of For For Management Group Share Schemes/Other Personnel Funds 1.15 Approve Remuneration of Chairman of For For Management Media24 Pension Fund 1.16 Approve Remuneration of Trustees of For For Management Media24 Pension Fund 1.1 Approve Remuneration of Board Chairman For For Management 1.2 Approve Remuneration of Board Member For For Management 1.3 Approve Remuneration of Audit For For Management Committee Chairman 1.4 Approve Remuneration of Audit For For Management Committee Member 1.5 Approve Remuneration of Risk Committee For For Management Chairman 1.6 Approve Remuneration of Risk Committee For For Management Member 1.7 Approve Remuneration of Human For For Management Resources and Remuneration Committee Chairman 1.8 Approve Remuneration of Human For For Management Resources and Remuneration Committee Member 1.9 Approve Remuneration of Nomination For For Management Committee Chairman 1.10 Approve Remuneration of Nomination For For Management Committee Member 1.11 Approve Remuneration of Social and For For Management Ethics Committee Chairman 1.12 Approve Remuneration of Social and For For Management Ethics Committee Member 1.13 Approve Remuneration of Naspers For For Management Representatives on Media24 Safety, Health and Environmental Committee 1.14 Approve Remuneration of Trustees of For For Management Group Share Schemes/Other Personnel Funds 1.15 Approve Remuneration of Chairman of For For Management Media24 Pension Fund 1.16 Approve Remuneration of Trustees of For For Management Media24 Pension Fund 2 Approve Financial Assistance to For For Management Related or Inter-related Company or Corporation 3 Authorise Repurchase of Up to 20 For For Management Percent of N Ordinary Issued Share Capital 4 Authorise Repurchase of A Ordinary For Against Management Issued Shares 5 Adopt New Memorandum of Incorporation For Against Management NCSOFT CORP. Ticker: 036570 Security ID: Y6258Y104 Meeting Date: MAR 22, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 600 per Share 2 Amend Articles of Incorporation For For Management 3 Elect Two Inside Directors and One For For Management Non-Independent Non-Executive Director (Bundled) 4 Reelect Two Outside Directors (Bundled) For For Management 5 Reelect Three Members of Audit For For Management Committee 6 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 7 Approve Stock Option Grants For For Management NOVATEK OAO Ticker: NVTK Security ID: 669888109 Meeting Date: OCT 16, 2012 Meeting Type: Special Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Interim Dividends of RUB 3.00 For For Management per Share for First Six Months of Fiscal 2012 2 Approve Related-Party Transaction with For For Management OAO Sibur Holding Re: Agreement on Purchase of Gas NTPC LTD. Ticker: 532555 Security ID: Y6206E101 Meeting Date: MAY 24, 2013 Meeting Type: Court Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Amalgamation For For Management OGX PETROLEO E GAS PARTICIPACOES S.A Ticker: OGXP3 Security ID: P7356Y103 Meeting Date: AUG 06, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director For For Management OHL MEXICO SAB DE CV Ticker: OHLMEX Security ID: P7356Z100 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Present Report of Audit and Corporate For For Management Practices Committees in Accordance with Article 43 of Securities Market Law 1.2 Present Reports of CEO, External For For Management Auditor and Fiscal Obligations Compliance, and Board's Opinion on CEO's Report in Accordance with Article 44 of Securities Market Law 1.3 Accept Board's Report on Financial For For Management Statements and Statutory Reports for Fiscal Year 2012 and Present Report on Activities and Operations Undertaken by Board 2 Approve Allocation of Income and For For Management Increase in Reserves; Set Maximum Nominal Amount of Share Repurchase Reserve 3 Elect or Ratify Directors, Alternates, For Against Management and Chairmen of Special Committees and Approve Their Remuneration 4 Authorize Board to Ratify and Execute For For Management Approved Resolutions ORASCOM TELECOM HOLDING Ticker: ORTE Security ID: 68554W205 Meeting Date: APR 07, 2013 Meeting Type: Annual/Special Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Auditors' Report on Company For For Management Financial Statements 2 Accept Financial Statements For For Management 3 Approve Board Report on Company For For Management Operations 4 Approve Discharge of Directors For For Management 5 Approve Allocation of Income and For For Management Dividends 6 Approve Remuneration and Attendance For For Management Fees of Directors for 2013 7 Approve Charitable Donations for 2013 For Against Management 8 Ratify Auditors and Fix Their For For Management Remuneration 1 Authorize the Continuity of the For For Management Company's Activity Inspite of the Losses Exceeding 50 Percent of the Capital PACIFIC RUBIALES ENERGY CORP. Ticker: PRE Security ID: 69480U206 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Twelve For For Management 2a Elect Director Jose Francisco Arata For For Management 2b Elect Director Miguel de la Campa For For Management 2c Elect Director German Efromovich For For Management 2d Elect Director Serafino Iacono For For Management 2e Elect Director Augusto Lopez For For Management 2f Elect Director Hernan Martinez For For Management 2g Elect Director Dennis Mills For For Management 2h Elect Director Ronald Pantin For For Management 2i Elect Director Victor Rivera For For Management 2j Elect Director Miguel Rodriguez For For Management 2k Elect Director Francisco Sole For For Management 2l Elect Director Neil Woodyer For For Management 3 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 4 Approve Advance Notice Policy For For Management PDG REALTY S.A EMPREENDIMENTOS E PARTICIPACOES Ticker: PDGR3 Security ID: P7649U108 Meeting Date: JAN 18, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Change Location of Company Headquarters For For Management 2 Amend Article 17 Re: Size of Executive For For Management Committee 3 Consolidate Bylaws For For Management PETROCHINA COMPANY LIMITED Ticker: 601857 Security ID: Y6883Q104 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Audited Financial Statements For For Management 4 Approve Final Dividend For For Management 5 Authorize Board to Determine For For Management Distribution of Interim Dividends 6 Appoint KPMG Huazhen and KPMG as For For Management Domestic and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration 7a Elect Li Qingyi as Supervisor For For Management 7b Elect Fan Fuchun as Supervisor For For Management 8 Amend Articles of Association of the For For Management Company 9 Approve Issuance of Debt Financing For For Management Instruments of Up to RMB 100 Billion 10 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights PETROLEO BRASILEIRO SA-PETROBRAS Ticker: PETR4 Security ID: P78331140 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: APR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Capital Budget for Upcoming For For Management Fiscal Year 3 Approve Allocation of Income and For For Management Dividends 4a Elect Directors Appointed by For For Management Controlling Shareholder 4b Elect Directors Appointed by Minority For For Management Shareholders 5 Elect Board Chairman Appointed by For For Management Controlling Shareholder 6a Elect Fiscal Council Members Appointed For For Management by Controlling Shareholder 6b Elect Fiscal Council Members Appointed For For Management by Minority Shareholders 7 Approve Remuneration of Company's For For Management Management PETROLEO BRASILEIRO SA-PETROBRAS Ticker: PETR4 Security ID: 71654V408 Meeting Date: APR 29, 2013 Meeting Type: Annual/Special Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Capital Budget for Upcoming For For Management Fiscal Year 3 Approve Allocation of Income and For For Management Dividends 4a Elect Directors Appointed by For For Management Controlling Shareholder 4b Elect Directors Appointed by Minority For For Management Shareholders 5 Elect Board Chairman Appointed by For For Management Controlling Shareholder 6a Elect Fiscal Council Members Appointed For For Management by Controlling Shareholder 6b Elect Fiscal Council Members Appointed For For Management by Minority Shareholders 7 Approve Remuneration of Company's For For Management Management 1 Authorize Capitalization of Reserves For For Management PETRONET LNG LTD. Ticker: 532522 Security ID: Y68259103 Meeting Date: JUL 04, 2012 Meeting Type: Annual Record Date: JUN 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 2.50 Per Share For For Management 3.1 Reelect B.C. Tripathi as Director For For Management 3.2 Reelect Dominique PELLOUX-PRAYER as For For Management Director 3.3 Reelect Tapan Ray as Director For For Management 4 Approve T.R. Chadha & Co. as Auditors For For Management and Authorize Board to Fix Their Remuneration 5 Elect R.K. Garg as Director (Finance) For For Management and Approve His Remuneration 6 Elect S. Vasudeva as Director For For Management 7 Elect B.S. Iyer as Director For For Management 8 Approve Employee Stock Option Plan 2011 For For Management PING AN INSURANCE (GROUP) CO. OF CHINA, LTD. Ticker: 02318 Security ID: Y69790106 Meeting Date: SEP 20, 2012 Meeting Type: Special Record Date: AUG 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles Re: Distribution of For For Management Profit PING AN INSURANCE (GROUP) CO. OF CHINA, LTD. Ticker: 02318 Security ID: Y69790106 Meeting Date: FEB 05, 2013 Meeting Type: Special Record Date: JAN 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 2 Approve Extension of Validity Period For For Management of the Resolution in Relation to the Public Issuance of A Share Convertible Corporate Bonds PING AN INSURANCE (GROUP) CO. OF CHINA, LTD. Ticker: 02318 Security ID: Y69790106 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of Directors For For Management 2 Approve Report of the Supervisory For For Management Committee 3 Approve 2012 Annual Report and its For For Management Summary 4 Approve Report of Auditors and the For For Management Audited Financial Statements 5 Approve Profit Distribution Plan and For For Management Distribution of Final Dividend 6 Appoint PricewaterhouseCoopers Zhong For For Management Tian CPAs Limited Company as the PRC Auditor and PricewaterhouseCoopers as the International Auditor and Authorize Board to Fix Their Remuneration 7a Elect Lee Yuansiong as an Executive For For Management Director 7b Elect Soopakij Chearavanont as a For For Management Non-Executive Director 7c Elect Yang Xiaoping as a Non-Executive For For Management Director 7d Elect Lu Hua as a Non-Executive For For Management Director 7e Elect Yip Dicky Peter as an For For Management Independent Non-Executive Director 7f Elect Wong Oscar Sai Hung as an For For Management Independent Non-Executive Director 7g Elect Sun Dongdong as an Independent For For Management Non-Executive Director 8 Elect Zhang Wangjin as Supervisor For For Management 9 Approve Payment of Working Allowance For For Management to Independent Non-Executive Directors 10 Approve Payment of Working Allowance For For Management to Independent Supervisors 11 Approve Utilization Report on the For For Management Proceeds from Previous Fund Raising Activity POSCO Ticker: 005490 Security ID: Y70750115 Meeting Date: MAR 22, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 6,000 per Share 2.1.1 Elect Shin Jae-Cheol as Outside For For Management Director 2.1.2 Elect Lee Myung-Woo as Outside Director For For Management 2.1.3 Elect Kim Ji-Hyung as Outside Director For For Management 2.2 Elect Kim Ji-Hyung as Member of Audit For For Management Committee 2.3.1 Elect Jang In-Hwan as Inside Director For For Management 2.3.2 Elect Kim Eung-Kyu as Inside Director For For Management 3 Approve Total Remuneration of Inside For For Management Directors and Outside Directors POWER GRID CORPORATION OF INDIA LTD Ticker: 532898 Security ID: Y7028N105 Meeting Date: SEP 19, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Confirm Interim Dividend of INR 0.80 For For Management Per Share and Approve Final Dividend of INR 1.31 Per Share 3 Reelect I.S. Jha as Director For For Management 4 Reelect R.T. Agarwal as Director For Against Management 5 Reelect R. Acharya as Director For For Management 6 Authorize Board to Fix Remuneration of For For Management Auditors 7 Approve Increase in Borrowing Powers For Against Management and Pledging of Assets for Debt PT BANK MANDIRI (PERSERO) TBK Ticker: BMRI Security ID: Y7123S108 Meeting Date: APR 02, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report and Consolidated For For Management Financial Statements of the Company and Commissioners' Report; and Ratify Annual Report on the Partnership and Community Development Program (PCDP) 2 Approve Allocation of Income For For Management 3 Approve Auditors of the Company and For For Management the PCDP 4 Approve Remuneration of Directors and For For Management Commissioners 5 Approve Guidelines and Increase in For Against Management Pension and Other Benefits for the Members of Dana Pensiun Bank Mandiri Satu, Dana Pensiun Bank Mandiri Dua, Dana Pensiun Bank Mandiri Tiga, and Dana Pensiun Bank Mandiri Empat 6 Ratify Minister of State Owned For For Management Enterprises Regulation No. PER-12/MBU/2012 regarding the Supporting Organs for the Board of Commissioners of a State-owned Enterprise 7 Confirm Amount (Ceiling) for For Against Management Non-Collectible Receivables (Haircut) Determined by AGMs and Implementation of the Utilization of Said Amount, Including for Debtors who are Victims of Natural Disasters 8 Amend Articles of Association For Against Management 9 Elect Directors For Against Management PT BANK RAKYAT INDONESIA (PERSERO) TBK Ticker: BBRI Security ID: Y0697U112 Meeting Date: FEB 28, 2013 Meeting Type: Annual Record Date: FEB 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report, Financial For For Management Statements, and Commissioners' Report 2 Approve Annual Report and Financial For For Management Statements of the Partnership and Community Development Program 3 Approve Allocation of Income For For Management 4 Approve Remuneration of Directors and For For Management Commissioners 5 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 6 Approve Implementation of Minister of For For Management State-Owned Enterprises Regulations PT INDOCEMENT TUNGGAL PRAKARSA TBK Ticker: INTP Security ID: Y7127B135 Meeting Date: NOV 27, 2012 Meeting Type: Special Record Date: NOV 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Commissioners and Directors For Against Management PT INDOCEMENT TUNGGAL PRAKARSA TBK Ticker: INTP Security ID: Y7127B135 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income For For Management 3 Approve Auditors For For Management 4 Elect Tju Lie Sukanto as Director For For Management 5 Approve Remuneration of Directors and For For Management Commissioners PT TELEKOMUNIKASI INDONESIA TBK Ticker: TLKM Security ID: Y71474137 Meeting Date: APR 19, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report, including For For Management Commissioners' Supervisory Report 2 Ratify Company's Financial Statements, For For Management Partnership and Community Development Program (PCDP), and Annual Report, and Discharge Directors and Commissioners 3 Approve Allocation of Income For For Management 4 Approve Remuneration of Directors and For For Management Commissioners 5 Approve Auditors of the Company and For For Management PCDP 6 Approve Changes to the Plan for the For Against Management Use of the Company's Treasury Stock from Share Buy Back I through IV 7 Approve Change of Nomenclature Title For Against Management of the Board of Directors (BOD) other than President Director and Finance Director and Reaffirm Structure of BOD as Stipulated in the AGM on May 11, 2012 8 Ratify Minister of State-Owned For For Management Enterprises Regulation No. PER-12/MBU/2012 on Supporting Body for the Board of Commissioners in State-Owned Enterprise 9 Amend Articles of Association Re: (i) For For Management Stock Split of Serie A and Serie B Shares; and (ii) Provision of PCDP in the Company's Working Plan and Budgeting 10 Elect Directors and Commissioners For Against Management PTT PCL Ticker: PTT Security ID: Y6883U113 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous Meeting For For Management 2 Approve Performance Statement and For For Management Accept Financial Statements 3 Approve Allocation of Income and For For Management Dividend THB 13.00 Per Share 4 Approve Office of the Auditor General For For Management of Thailand as Auditors and Authorize Board to Fix Their Remuneration 5 Approve Remuneration of Directors For For Management 6.1 Elect Vichet Kasemthongsri as Director For For Management 6.2 Elect Benja Louichareon as Director For For Management 6.3 Elect Waroonthep Watcharaporn as For For Management Director 6.4 Elect Boonsom Lerdhirunwong as Director For For Management 6.5 Elect Prasert Bunsumpun as Director For For Management 7 Approve Five-Year External Fund For Against Management Raising Plan 8 Other Business For Against Management RELIANCE INDUSTRIES LTD. Ticker: 500325 Security ID: Y72596102 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 9.00 Per Share For For Management 3.1 Reelect M.P. Modi as Director For For Management 3.2 Reelect D.V. Kapur as Director For For Management 3.3 Reelect R.A. Mashelkar as Director For For Management 3.4 Reelect P.K. Kapil as Director For For Management 4 Approve Chaturvedi & Shah, Deloitte For Against Management Haskins & Sells, and Rajendra & Co. as Auditors and Authorize Board to Fix Their Remuneration 5 Approve Commission Remuneration for For For Management Non-Executive Directors ROSNEFT OIL COMPANY OJSC Ticker: ROSN Security ID: 67812M207 Meeting Date: JUN 18, 2013 Meeting Type: Special Record Date: MAY 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Related-Party Transactions For For Management ROSNEFT OIL COMPANY OJSC Ticker: ROSN Security ID: 67812M207 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: MAY 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income For For Management 4 Approve Dividends of RUB 8.05 per Share For For Management 5 Approve Remuneration of Directors For Against Management 6.1 Elect Matthias Warnig as Director None Against Management 6.2 Elect Robert Dudley as Director None Against Management 6.3 Elect Andrey Kostin as Director None Against Management 6.4 Elect Nikolay Laverov as Director None Against Management 6.5 Elect John Mack as Director None For Management 6.6 Elect Aleksandr Nekipelov as Director None Against Management 6.7 Elect Igor Sechin as Director None Against Management 6.8 Elect Donald Humphreys as Director None Against Management 6.9 Elect Sergey Chemezov as Director None Against Management 6.10 Elect Dmitry Shugayev as Director None Against Management 7.1 Elect Oleg Zenkov as Member of Audit For For Management Commission 7.2 Elect Mikhail Kuzovlev as Member of For For Management Audit Commission 7.3 Elect Aleksey Mironov as Member of For For Management Audit Commission 7.4 Elect Georgy Nozadze as Member of For For Management Audit Commission 7.5 Elect Aleksandr Yugov as Member of For For Management Audit Commission 8 Ratify OOO Ernst&Young as Auditor For For Management 9 Amend Charter For For Management 10 Approve New Edition of Regulations on For For Management General Meetings 11a1 Approve Related-Party Transaction with For For Management OAO VBRR Bank Re: Deposit Agreements 11a2 Approve Related-Party Transaction with For For Management OAO VTB Bank Re: Deposit Agreements 11a3 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Deposit Agreements 11a4 Approve Related-Party Transaction with For For Management Bank Rossiya Re: Deposit Agreements 11a5 Approve Related-Party Transaction with For For Management OAO VBRR Bank Re: Foreign Currency Exchange Agreements 11a6 Approve Related-Party Transaction with For For Management OAO VTB Bank Re: Foreign Currency Exchange Agreements 11a7 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Foreign Currency Exchange Agreements 11a8 Approve Related-Party Transaction with For For Management OAO VBRR Bank Re: Loan Agreements 11a9 Approve Related-Party Transaction with For For Management OAO VTB Bank Re: Loan Agreements 11a10 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Loan Agreements 11a11 Approve Related-Party Transaction with For For Management OAO VBRR Bank Re: Sale/Purchase of Options and Forwards 11a12 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Sale/Purchase of Options and Forwards 11a13 Approve Related-Party Transaction with For For Management OAO VTB Bank Re: Sale/Purchase of Options and Forwards 11a14 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Cross-Currency Swap 11a15 Approve Related-Party Transaction with For For Management OAO VTB Bank Re: Cross-Currency Swap 11a16 Approve Related-Party Transaction with For For Management OAO VBRR Bank Re: Repurchase Agreements (REPO) 11a17 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Repurchase Agreements (REPO) 11a18 Approve Related-Party Transaction with For For Management OAO VTB Bank Re: Repurchase Agreements (REPO) 11a19 Approve Related-Party Transaction with For For Management OAO VBRR Bank Re: Sale/Purchase of Bonds and Promissory Notes 11a20 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Sale/Purchase of Bonds and Promissory Notes 11a21 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Sale/Purchase of Bonds and Promissory Notes 11a22 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Sale/Purchase of Credit Linked Notes 11a23 Approve Related-Party Transaction with For For Management OAO VTB Bank Re: Sale/Purchase of Credit Linked Notes 11a24 Approve Related-Party Transaction with For For Management OOO RN-Yuganskneftegas Re: Production of Oil and Gas 11a25 Approve Related-Party Transaction with For For Management OOO RN-Yuganskneftegas Re: Leasing of Fixed Assets 11a26 Approve Related-Party Transaction with For For Management OAO TNK-BP Holding Re: Purchase of Oil 11a27 Approve Related-Party Transaction with For For Management OAO TNK-BP Holding Re: Sale of Oil 11a28 Approve Related-Party Transaction with For For Management ZAO Vankorneft Re: Oil Supply 11a29 Approve Related-Party Transaction with For For Management OAO AK Transneft Re: Transportation of Crude Oil 11b1 Approve Cost of Related-Party For For Management Transaction with OAO SOGAZ Re: Liability Insurance for Directors, Executives, the Company, and Subsidiaries 11b2 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Liability Insurance for Directors, Executives, the Company, and Subsidiaries 11c Approve Related-Party Transactions For For Management with ENI S.p.A. and its Affiliated Companies 11d Approve Related-Party Transactions For For Management with Statoil ASA and its Affiliated Companies S-OIL CORP. Ticker: 010950 Security ID: Y80710109 Meeting Date: MAR 22, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 2,200 per Common Share and KRW 2,225 per Preferred Share 2 Amend Articles of Incorporation For For Management 3 Elect One Inside Director, Four For For Management Non-Independent Non-Executive Directors, and Six Outside Directors (Bundled) 4.1 Reelect Seok Tae-Soo as For Against Management Non-Outside-Director Member of Audit Committee 4.2 Reelect Three Outside Directors as For Against Management Members of Audit Committee 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors SAMSUNG ELECTRONICS CO. LTD. Ticker: 005930 Security ID: Y74718100 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 7,500 per Common Share and KRW 7,550 per Preferred Share 2.1.1 Reelect Lee In-Ho as Outside Director For For Management 2.1.2 Elect Song Gwang-Soo as Outside For For Management Director 2.1.3 Elect Kim Eun-Mee as Outside Director For For Management 2.2.1 Elect Yoon Boo-Keun as Inside Director For For Management 2.2.2 Elect Shin Jong-Kyun as Inside Director For For Management 2.2.3 Elect Lee Sang-Hoon as Inside Director For For Management 2.3.1 Reelect Lee In-Ho as Member of Audit For For Management Committee 2.3.2 Elect Song Gwang-Soo as Member of For For Management Audit Committee 3 Approve Total Remuneration of Inside For For Management Directors and Outside Directors SAMSUNG ENGINEERING CO. LTD. Ticker: 028050 Security ID: Y7472L100 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 3,000 per Share 2 Elect Two Inside Directors and Two For For Management Outside Directors (Bundled) 3 Elect Two Members of Audit Committee For For Management 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors SBERBANK OF RUSSIA Ticker: SBER Security ID: 80585Y308 Meeting Date: MAY 31, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income and For For Management Dividends of RUB 2.57 per Common Share and RUB 3.20 per Preferred Share 4 Ratify Auditor For For Management 5.1 Elect German Gref as Director None Against Management 5.2 Elect Sergey Guriyev as Director None For Management 5.3 Elect Mikhail Dmitriev as Director None Against Management 5.4 Elect Bella Zlatkis as Director None Against Management 5.5 Elect Nadezhda Ivanova as Director None Against Management 5.6 Elect Sergey Ignatyev as Director None Against Management 5.7 Elect Alexei Kudrin as Director None Against Management 5.8 Elect Ilya Lomakin-Rumyantsev as None Against Management Director 5.9 Elect Georgy Luntovsky as Director None Against Management 5.10 Elect Mikhail Matovnikov as Director None Against Management 5.11 Elect Vladimir Mau as Director None For Management 5.12 Elect Alexey Moiseev as Director None Against Management 5.13 Elect Alessandro Profumo as Director None Against Management 5.14 Elect Sergey Sinelnikov-Murylev as None Against Management Director 5.15 Elect Dmitriy Tulin as Director None Against Management 5.16 Elect Alexei Ulyukayev as Director None Against Management 5.17 Elect Ronald Freeman as Director None Against Management 5.18 Elect Sergey Shvetsov as Director None Against Management 5.19 Elect Ahmet Egilmez Mahfi as Director None For Management 6.1 Elect Natalya Borodina as Member of For For Management Audit Commission 6.2 Elect Vladimir Volkov as Member of For For Management Audit Commission 6.3 Elect Maxim Dolzhnikov as Member of For For Management Audit Commission 6.4 Elect Yuliya Isakhanova as Member of For For Management Audit Commission 6.5 Elect Aleksey Minenko as Member of For For Management Audit Commission 6.6 Elect Olga Polyakova as Member of For For Management Audit Commission 6.7 Elect Natalia Revina as Member of For For Management Audit Commission 7 Approve Remuneration of Directors and For For Management Members of Audit Comission 8 Approve Regulations on Remuneration of For For Management Directors 9 Approve New Edition of Charter For For Management SEVERSTAL OAO Ticker: CHMF Security ID: 818150302 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Aleksey Mordashov as Director None Against Management 1.2 Elect Mikhail Noskov as Director None Against Management 1.3 Elect Aleksandr Grubman as Director None Against Management 1.4 Elect Aleksey Kulichenko as Director None Against Management 1.5 Elect Sergey Kuznetsov as Director None Against Management 1.6 Elect Christopher Clark as Director None Against Management 1.7 Elect Rolf Stomberg as Director None For Management 1.8 Elect Martin Angle as Director None For Management 1.9 Elect Ronald Freeman as Director None For Management 1.10 Elect Peter Kraljic as Director None For Management 2 Reelect Aleksei Mordashov as General For For Management Director 3 Approve Annual Report and Financial For For Management Statements 4 Approve Allocation of Income and For For Management Dividends for Fiscal 2012 5 Approve Dividends of RUB 0.43 per For For Management Share for First Quarter of Fiscal 2013 6.1 Elect Roman Antonov as Member of Audit For For Management Commission 6.2 Elect Svetlana Guseva as Member of For For Management Audit Commission 6.3 Elect Nikolay Lavrov as Member of For For Management Audit Commission 7 Ratify ZAO KPMG as Auditor For For Management 8 Approve New Edition of Charter For For Management 9 Amend June 11, 2010, AGM, Resolution For For Management Re: Remuneration of Directors 10 Approve Future Related-Party For For Management Transactions SHOPRITE HOLDINGS LTD Ticker: SHP Security ID: S76263102 Meeting Date: OCT 29, 2012 Meeting Type: Annual Record Date: OCT 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 30 June 2012 2 Reappoint PricewaterhouseCoopers Inc For For Management as Auditors of the Company with A Wentzel as the Individual Registered Auditor 3 Re-elect Gerhard Rademeyer as Director For For Management 4 Re-elect Etienne Nel as Director For For Management 5 Re-elect Aubrey Karp as Director For For Management 6 Re-elect J J Fouche as Director For For Management 7 Elect Joseph Rock as Director For For Management 8 Elect Dr Anna Mokgokong as Director For For Management 9 Re-elect Gerhard Rademeyer as For For Management Chairperson of the Audit Committee 10 Re-elect Jacobus Louw as Member of the For For Management Audit Committee 11 Re-elect Jeff Malherbe as Member of For For Management the Audit Committee 12 Place Authorised but Unissued Shares For For Management under Control of Directors 13 Authorise Board to Issue Shares for For For Management Cash up to a Maximum of Five Percent of Issued Share Capital 14 Authorise Board to Ratify and Execute For For Management Approved Resolutions 15 Approve Executive Share Plan For For Management 16 Approve Remuneration Policy For Against Management 1 Approve Remuneration of Non-Executive For For Management Directors for the Twelve Months from 1 November 2011 to 31 October 2012 2 Approve Financial Assistance to For For Management Subsidiaries, Related and Inter-related Entities 3 Approve Financial Assistance for For Against Management Subsciption for or Purchase of Securities by Related or Inter-related to the Company 4 Authorise Repurchase of Up to Five For For Management Percent of Issued Share Capital 5 Adopt New Memorandum of Incorporation For Against Management SIAM COMMERCIAL BANK PCL Ticker: SCB Security ID: Y7905M113 Meeting Date: APR 04, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Acknowledge Directors' Report None None Management 2 Accept Financial Statements For For Management 3 Approve Allocation of Income and For For Management Dividend of THB 4.50 Per Share 4 Approve Remuneration and Bonus of For For Management Directors 5.1 Elect Kanikar Chalitaporn as Director For For Management 5.2 Elect Anand Panyarachun as Director For For Management 5.3 Elect Vicharn Panich as Director For For Management 5.4 Elect Chumpol Na Lamlieng as Director For For Management 5.5 Elect Prasan Chuapanich as Director For For Management 5.6 Elect Adul Saengsingkaew as Director For For Management 6 Approve KPMG Poomchai Audit Co. Ltd. For For Management as Auditors and Authorize Board to Fix Their Remuneration 7 Amend Memorandum of Association to For For Management Reflect Changes in Registered Capital SINA CORPORATION Ticker: SINA Security ID: G81477104 Meeting Date: AUG 10, 2012 Meeting Type: Annual Record Date: JUN 25, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Yan Wang as a Director For For Management 2 Reelect Song-Yi Zhang as a Director For For Management 3 Ratify PricewaterhouseCoopers Zhong For For Management Tian CPAs Limited Company as Auditors 4 Restrict Right to Call Special Meeting For Against Management SJM HOLDINGS LTD. Ticker: 00880 Security ID: Y8076V106 Meeting Date: MAY 31, 2013 Meeting Type: Annual Record Date: MAY 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend and Special For For Management Dividend 3a Elect Ng Chi Sing as Director For For Management 3b Elect Chau Tak Hay Director For For Management 3c Elect Lan Hong Tsung, David Director For For Management 4 Elect Cheng Kar Shun, Henry Director For For Management 5 Authorize Board to Fix Remuneration of For For Management Directors 6 Reappoint Deloitte Touche Tohmatsu, For For Management Certified Public Accountants as Auditors and Authorize Board to Fix Their Remuneration 7 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital SK HYNIX INC. Ticker: 000660 Security ID: Y3817W109 Meeting Date: MAR 22, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Elect Kim Joon-Ho as Inside Director For For Management 3 Approve Total Remuneration of Inside For For Management Directors and Outside Directors SWATCH GROUP AG Ticker: UHR Security ID: H83949141 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For Against Management Dividends of CHF 1.35 per Registered Share and CHF 6.75 per Bearer Share 4 Reelect Esther Grether, Nayla Hayek, For Against Management Georges Hayek, Ernst Tanner, Claude Nicollier, and Jean-Pierre Roth as Directors 5 Ratify PricewaterhouseCoopers AG as For For Management Auditors TAIWAN FERTILIZER CO., LTD. Ticker: 1722 Security ID: Y84171100 Meeting Date: JUN 25, 2013 Meeting Type: Annual Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements For For Management 2 Approve Plan on Profit Distribution For For Management 3 Approve Amendments to Articles of For For Management Association 4 Approve Amendments to the Procedures For For Management for Lending Funds to Other Parties and the Procedures for Endorsement and Guarantees 5 Approve Amendments to Rules and For For Management Procedures Regarding Shareholder Meeting 6 Approve Donation for Saudi Arabia Out For Against Management of Partnership 7 Elect a Director None Against Shareholder 8 Transact Other Business (Non-Voting) None None Management TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Ticker: 2330 Security ID: 874039100 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Business Operations Report and For For Management Financial Statements 2 Approve Plan on Profit Distribution For For Management 3 Approve Amendments to Procedures For For Management Governing the Acquisition or Disposal of Assets, Lending Funds to Other Parties, and Endorsement and Guarantees 4 Transact Other Business (Non-Voting) None None Management TATA CONSULTANCY SERVICES LTD. Ticker: 532540 Security ID: Y85279100 Meeting Date: JUN 28, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Confirm Interim Dividends of INR 9.00 For For Management Per Equity Share and Approve Final Dividend of INR 13.00 Per Equity Share 3 Approve Dividend on Redeemable For For Management Preference Shares of INR 0.19 Per Preference Share 4 Reelect V. Kelkar as Director For For Management 5 Reelect I. Hussain as Director For For Management 6 Reelect A. Mehta as Director For For Management 7 Approve Auditors and Authorize Board For Against Management to Fix Their Remuneration 8 Approve Revision in Remuneration of N. For For Management Chandrasekaran, CEO and Managing Director 9 Approve Reappointment and Remuneration For For Management of S. Mahalingam as CFO and Executive Director 10 Approve Branch Auditors and Authorize For Against Management Board to Fix Their Remuneration TENAGA NASIONAL BHD. Ticker: TENAGA Security ID: Y85859109 Meeting Date: DEC 18, 2012 Meeting Type: Annual Record Date: DEC 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of MYR 0.15 Per For For Management Share 3 Approve Remuneration of Directors For For Management 4 Elect Fuad bin Jaafar as Director For For Management 5 Elect Manaf bin Hashim as Director For For Management 6 Elect Azman bin Mohd as Director For For Management 7 Elect Leo Moggie as Director For For Management 8 Elect Norma binti Yaakob as Director For For Management 9 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 10 Approve Issuance of Shares Pursuant to For Against Management the TNB Employees' Share Option Scheme II (ESOS II) 11 Approve Grant of Options to Azman Bin For Against Management Mohd, President and CEO, Pursuant to the ESOS II 12 Approve Share Repurchase Program For For Management 1 Amend Articles of Association For For Management TENCENT HOLDINGS LTD. Ticker: 00700 Security ID: G87572148 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAY 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a1 Elect Zhang Zhidong as Director For For Management 3a2 Elect Ian Charles Stone as Director For For Management 3a3 Elect Jacobus Petrus Bekker as Director For For Management 3b Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Share Repurchase Program For For Management 7 Authorize Reissuance of Repurchased For Against Management Shares TERNIUM S.A. Ticker: TX Security ID: 880890108 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Consolidated Financial For For Management Statements 2 Approve Financial Statements For For Management 3 Approve Allocation of Income and For For Management Dividends 4 Approve Discharge of Directors For For Management 5 Elect Directors For For Management 6 Approve Remuneration of Directors For For Management 7 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 8 Allow Board to Delegate Company's For For Management Day-to-Day Management to One or More of its Members 9 Allow Board to Appoint One or More of For For Management its Members as Company's Attorney-in-Fact TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: 881624209 Meeting Date: SEP 12, 2012 Meeting Type: Annual Record Date: AUG 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive and Discuss Consolidated None None Management Balance Sheet as of Dec. 31, 2011 and Consolidated Income Statements for 2011 2 Distribute Cash Dividends for the Year For For Management Ended Dec. 31, 2011, Paid In Four Installments in an Aggregate Amount of NIS 3.40 Per Ordinary Share 3.1 Reelect Phillip Frost as Director For For Management 3.2 Reelect Roger Abravanel as Director For For Management 3.3 Elect Galia Maor as Director For For Management 3.4 Reelect Richard A. Lerner as Director For For Management 3.5 Reelect Erez Vigodman as Director For For Management 4 Approve Payment to Each of the Company For For Management Directors, Other Than the Chairman and Vice Chairman, of an Annual Fee Plus a Per Meeting Fee 5 Approve Annual Fee and Reimbursement For For Management of Expenses of Chairman 6 Approve Annual Fee and Reimbursement For For Management of Expenses of Vice Chairman 7 Approve Certain Amendments to Articles For For Management of Association 8 Approve Indemnification and Release For For Management Agreements for Directors of the Company 9 Reappoint Kesselman & Kesselman as For For Management Independent Registered Public Accounting Firm of the Company and Authorize Board To Determine Its Compensation TOFAS TURK OTOMOBIL FABRIKASI ANONIM SIRKETI Ticker: TOASO Security ID: M87892101 Meeting Date: MAR 29, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Elect Presiding For For Management Council of Meeting 2 Accept Board Report For For Management 3 Accept Audit Reports For For Management 4 Accept Financial Statements For For Management 5 Ratify Director Appointments For For Management 6 Approve Discharge of Board For For Management 7 Approve Discharge of Auditors For For Management 8 Receive Information on Profit None None Management Distribution Policy 9 Approve Allocation of Income For For Management 10 Receive Information on Remuneration None None Management Policy 11 Approve Director Remuneration For For Management 12 Ratify External Auditors For For Management 13 Approve Working Principles of the For For Management General Assembly 14 Receive Information on Related Party None None Management Transactions 15 Receive Information on Company None None Management Disclosure Policy 16 Receive Information on the Guarantees, None None Management Pledges, and Mortgages Provided by the Company to Third Parties 17 Approve Upper Limit of Donations for For Against Management 2013 and Receive Information on Charitable Donations made in 2012 18 Grant Permission for Board Members to For For Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose 19 Wishes None None Management TURKCELL ILETISIM HIZMETLERI AS Ticker: TCELL Security ID: M8903B102 Meeting Date: JUN 24, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Elect Presiding For For Management Council of Meeting 2 Authorize Presiding Council to Sign For For Management Minutes of Meeting 3 Accept Board Report for 2010 For For Management 4 Accept Internal Audit Report for 2010 For For Management 5 Accept External Audit Report for 2010 For For Management 6 Accept Financial Statements for 2010 For For Management 7 Approve Allocation of Income for 2010 For For Management 8 Approve Discharge of a Director for For For Management 2010 9 Approve Discharge of Auditors for 2010 For For Management 10 Accept Board Report for 2011 For For Management 11 Accept Internal Audit Report for 2011 For For Management 12 Accept External Audit Report for 2011 For For Management 13 Accept Financial Statements for 2011 For For Management 14 Approve Allocation of Income for 2011 For For Management 15 Approve Discharge of Board for 2011 For For Management 16 Approve Discharge of Auditors for 2011 For For Management 17 Accept Board Report for 2012 For For Management 18 Accept Internal Audit Report for 2012 For For Management 19 Ratify External Auditors for 2012 For For Management 20 Accept External Audit Report for 2012 For For Management 21 Accept Financial Statements for 2012 For For Management 22 Approve Allocation of Income for 2012 For For Management 23 Approve Discharge of Board for 2012 For For Management 24 Approve Discharge of Auditors for 2012 For For Management 25 Amend Company Articles For For Management 26 Ratify Director Appointments For For Management 27 Elect Directors For Against Management 28 Approve Director Remuneration For For Management 29 Ratify External Auditors for 2013 For For Management 30 Approve Working Principles of the For For Management General Assembly 31 Grant Permission for Board Members to For For Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose 32 Approve Profit Distribution Policy For Against Management 33 Receive Information on Remuneration None None Management Policy 34 Receive Information on Charitable For For Management Donations Made in Past Years and Approve Upper Limit of Donations for 2013; Approve Donations Made in 2013 until the General Assembly 35 Receive Information on the Guarantees, None None Management Pledges, and Mortgages Provided by the Company to Third Parties 36 Receive Information on Related Party None None Management Transactions 37 Close Meeting None None Management TURKIYE HALK BANKASI A.S. Ticker: HALKB Security ID: M9032A106 Meeting Date: MAR 29, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Elect Presiding For For Management Council of Meeting 2 Authorize Presiding Council to Sign For For Management Minutes of Meeting 3 Accept Statutory Reports For For Management 4 Accept Financial Statements For For Management 5 Approve Discharge of Board and Auditors For Against Management 6 Authorize Issuance of Bonds and/or For Against Management Commercial Papers 7 Amend Company Articles For For Management 8 Elect Directors For For Management 9 Approve Director Remuneration For For Management 10 Appoint Internal Statutory Auditors For Against Management and Approve Their Remuneration 11 Ratify External Auditors For For Management 12 Approve Working Principles of the For For Management General Assembly 13 Approve Remuneration, Donation, For Against Management Disclosure, Profit Distribution Policy 14 Receive Information on None None Management Dematerialization of Shares 15 Receive Information on Charitable None None Management Donations 16 Wishes None None Management ULTRAPAR PARTICIPACOES S.A. Ticker: UGPA3 Security ID: P94396127 Meeting Date: JUL 12, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of Temmar - For For Management Terminal Maritimo do Maranhao S.A. UNITED MICROELECTRONICS CORP Ticker: 2303 Security ID: 910873405 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Business Operations Report and For For Management Financial Statements 2 Approve Plan on Profit Distribution For For Management 3 Approve Amendments to the Procedures For For Management for Lending Funds to Other Parties 4 Approve Amendments to the Procedures For For Management for Endorsement and Guarantees 5 Approve Non-Public Issuance of For For Management Ordinary Shares, Issuance of New Shares to Participate in the Issuance of Global Depository Receipt or Issuance of Convertible Corporate Bonds with Amount Less than 10% of the Outstanding Ordinary Shares 6 Approve Release of Restrictions of For For Management Competitive Activities of Appointed Directors URALKALI OAO Ticker: URKA Security ID: 91688E206 Meeting Date: DEC 12, 2012 Meeting Type: Special Record Date: NOV 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Interim Dividends of RUB 4.71 For For Management per Share 2 Approve New Edition of Charter For For Management 3 Approve New Edition of Regulations on For For Management Board of Directors 4 Approve New Edition of Regulations on For For Management Remuneration of Directors URALKALI OAO Ticker: URKA Security ID: 91688E206 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Meeting Procedures For For Management 2 Approve Annual Report For For Management 3 Approve Financial Statements For For Management 4 Approve Allocation of Income and For For Management Dividends of RUB 3.90 per Share 5.1 Elect Lidiya Nikonova as Member of For For Management Audit Commission 5.2 Elect Aleksandra Orlova as Member of For For Management Audit Commission 5.3 Elect Mariya Parieva as Member of For For Management Audit Commission 5.4 Elect Artem Tkachev as Member of Audit For For Management Commission 5.5 Elect Kseniya Tola as Member of Audit For For Management Commission 6 Approve New Edition of Charter For For Management 7 Approve New Edition of Regulations on For For Management Board of Directors 8 Approve New Edition of Regulations on For For Management General Meetings 9 Approve New Edition of Regulations on For For Management Audit Commission 10 Amend Regulations on Remuneration of For For Management Directors 11 Approve New Edition of Regulations on For For Management Management 12 Determine Cost of Indemnification For For Management Agreements with Directors 13 Approve Related-Party Transactions Re: For For Management Indemnification Agreements with Directors 14.1 Approve Related-Party Transactions For For Management with OAO Ural Scientific and Research Project Institute of Halurgy Re: Service Agreements 14.2 Approve Related-Party Transactions For For Management with ZAO VNII Galurgii Re: Service Agreements 14.3 Approve Related-Party Transactions For For Management with ZAO Solikamsk Construction Trust Re: Service Agreements 14.4 Approve Related-Party Transactions For For Management with ZAO Registrator Intraco Re: Service Agreements 14.5 Approve Related-Party Transactions For For Management with Security Agency Sheriff-Berezniki Re: Service Agreements 14.6 Approve Related-Party Transactions For For Management with ZAO Solikamsk Construction Trust Re: Lease Agreements 14.7 Approve Related-Party Transactions For For Management with OAO Ural Scientific and Research Project Institute of Halurgy Re: Lease Agreements 14.8 Approve Related-Party Transactions For For Management with OOO Silvinit-Transport Re: Lease Agreements 14.9 Approve Related-Party Transactions For For Management with OAO Ural Scientific and Research Project Institute of Halurgy Re: Lease Agreements 14.10 Approve Related-Party Transactions For For Management with ZAO Solikamsk Construction Trust Re: Sale/Purchase and Supply Contracts 14.11 Approve Related-Party Transactions For For Management with ZAO Belarusian Potash Company Re: Sale/Purchase and Supply Contracts 14.12 Approve Related-Party Transactions For For Management with OAO Solikamsk Magnesium Plant Re: Sale/Purchase and Supply Contracts 14.13 Approve Related-Party Transactions For For Management with OAO Kopeisk Machine-Building Plant Re: Sale/Purchase and Supply Contracts 14.14 Approve Related-Party Transactions For For Management with ZAO Solikamsk Construction Trust Re: Loan Agreements 14.15 Approve Related-Party Transactions Re: For For Management Capital Contributions to Subsidiaries 15.1 Elect Anton Averin as Director None Against Management 15.2 Elect Vladislav Baumgertner as Director None Against Management 15.3 Elect Alexandr Voloshin as Director None Against Management 15.4 Elect Anna Kolonchina as Director None Against Management 15.5 Elect Alexandr Malakh as Director None Against Management 15.6 Elect Vladislav Mamulkin as Director None Against Management 15.7 Elect Robert John Margetts as Director None For Management 15.8 Elect Paul James Ostling as Director None For Management 15.9 Elect Gordon Holden Sage as Director None For Management 16 Ratify PricewaterhouseCoopers as IFRS For For Management Auditor 17 Ratify PricewaterhouseCoopers as For For Management Auditor of Company's IFRS Consolidated Financial Statements 18 Ratify OOO BAT-Audit as RAS Auditor For For Management 19.1 Determine Cost of Liability Insurance For For Management for Directors and Officers 19.2 Determine Cost of Liability Insurance For For Management for Directors and Officers in View of Public Offering of Securities 20.1 Approve Related-Party Transactions Re: For For Management Liability Insurance for Directors and Officers 20.2 Approve Related-Party Transactions Re: For For Management Public Offering of Securities Insurance for Directors and Officers VALE S.A. Ticker: VALE5 Security ID: 91912E105 Meeting Date: APR 17, 2013 Meeting Type: Annual/Special Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 1.2 Approve Allocation of Income and For For Management Dividends 1.3 Elect Directors For For Management 1.4 Elect Fiscal Council Members For For Management 1.5 Approve Remuneration of Company's For Withhold Management Management 2.1 Amend Articles For For Management 2.2 Consolidate Bylaws For For Management VODACOM GROUP LTD Ticker: VOD Security ID: S9453B108 Meeting Date: JUL 20, 2012 Meeting Type: Annual Record Date: JUL 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 31 March 2012 2 Elect Sipho Maseko as Director For For Management 3 Elect Karen Witts as Director For For Management 4 Elect David Brown as Director For For Management 5 Elect Ivan Dittrich as Director For For Management 6 Re-elect Petrus Uys as Director For For Management 7 Re-elect Michael Joseph as Director For For Management 8 Reappoint Deloitte & Touche as For For Management Auditors of the Company 9 Approve Remuneration Policy For For Management 10 Elect David Brown as Member of the For For Management Audit, Risk and Compliance Committee 11 Re-elect Phillip Moleketi as Member of For Against Management the Audit, Risk and Compliance Committee 12 Re-elect Albertinah Kekana as Member For For Management of the Audit, Risk and Compliance Committee 13 Adopt New Memorandum of Incorporation For For Management 14 Authorise Repurchase of Up to Five For For Management Percent of Issued Share Capital 15 Approve Increase in Non-Executive For For Management Directors' Fees 16 Approve Financial Assistance to Any For For Management Executive Director or Senior Executive of the Company or a Related or Inter-related Company WAL-MART DE MEXICO SAB DE CV Ticker: WALMEXV Security ID: P98180105 Meeting Date: MAR 14, 2013 Meeting Type: Special Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Consolidate Bylaws For Against Management 2 Authorize Board to Ratify and Execute For Against Management Approved Resolutions WAL-MART DE MEXICO SAB DE CV Ticker: WALMEXV Security ID: P98180105 Meeting Date: MAR 14, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Board of Directors Report For For Management 2 Accept CEO's Report For For Management 3 Accept Report of Audit and Corporate For For Management Governance Committees 4 Approve Financial Statements for For For Management Fiscal Year 2012 5 Approve Allocation of Income for For For Management Fiscal Year 2012 6 Approve Ordinary Dividend of MXN 0.46 For For Management Per Share and Extraordinary Dividends of MXN 0.29 and MXN 0.17 per Share 7 Accept Report on Share Repurchase For For Management Reserves and Authorize Repurchase of MXN 5 Billion of Shares 8 Approve to Cancel Company Treasury For For Management Shares 9 Accept Report on Adherence to Fiscal For For Management Obligations 10 Accept Report Re: Employee Stock For For Management Purchase Plan 11 Accept Report Re: Wal-Mart de Mexico For For Management Foundation 12 Ratify Board of Directors' Actions for For For Management Fiscal Year 2012 13 Elect or Ratify Directors For Against Management 14 Elect Chairmen of Audit and Corporate For Against Management Governance Committees 15 Approve Remuneration of Directors and For For Management Officials 16 Authorize Board to Ratify and Execute For For Management Approved Resolutions WISTRON CORP. Ticker: 3231 Security ID: Y96738102 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Business Operations Report and For For Management Financial Statements 2 Approve Plan on 2012 Profit For For Management Distribution 3 Approve Issuance of New Shares through For For Management Capitalization of Profit and Employee Bonus 4 Approve Amendments to Articles of For For Management Association 5 Approve Amendments to Procedures For For Management Governing the Acquisition or Disposal of Assets 6 Approve to Formulate Trading For For Management Procedures Governing Derivatives Products to Replace the Policies and Procedures Governing Financial Products for Foreign Exchange Risk Management 7 Approve Amendments to the Procedures For For Management for Endorsement and Guarantees 8 Approve Amendments to the Procedures For For Management for Lending Funds to Other Parties 9 Approve Amendments to Rules and For For Management Procedures Regarding Shareholder's General Meeting 10 Approve Proposal of Capital Increase For For Management by Issuing Ordinary Shares to Participate in the Issuance of Global Depository Receipt YANDEX NV Ticker: YNDX Security ID: N97284108 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: APR 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Adopt Financial Statements and For For Management Statutory Reports 3 Approve Allocation of Income For For Management 4 Approve Discharge of Directors For For Management 5 Elect Rogier Rijnja as Director For For Management 6 Reelect Ilya Segalovich, Charles Ryan For For Management and Alexander Voloshin as Directors (Bundled) 7 Approve Cancellation of Class C Shares For For Management Held in Treasury 8 Amend Articles Re: Reduce Authorized For For Management Share Capital and Legislative Changes 9 Ratify ZAO Deloitte & Touche CIS as For For Management Auditors 10 Grant Board Authority to Issue Shares For Against Management 11 Authorize Board to Exclude Preemptive For Against Management Rights from Issuance under Item 10 12 Authorize Repurchase of Up to 20 For For Management Percent of Issued Share Capital 13 Other Business (Non-Voting) None None Management YES BANK LIMITED Ticker: 532648 Security ID: Y97636107 Meeting Date: JUL 14, 2012 Meeting Type: Annual Record Date: JUL 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 4.00 Per Share For For Management 3 Reelect S.L. Kapur as Director For For Management 4 Reelect A.K. Mago as Director For For Management 5 Approve S.R. Batliboi & Co. as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Elect M. Sabharwal as Director For For Management 7 Approve Revision in Remuneration of R. For For Management Kapoor, Managing Director and CEO 8 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights YUANTA FINANCIAL HOLDING CO LTD. Ticker: 2885 Security ID: Y2169H108 Meeting Date: MAY 31, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Business Operations Report and For For Management Financial Statements 2 Approve Plan on Profit Distribution For For Management 3 Approve Amendments to Rules and For For Management Procedures Regarding Shareholder's General Meeting 4 Approve to Amend Procedures Governing For For Management the Acquisition or Disposal of Assets 5.1 Elect Director Ting-Chien Shen, a For For Management Representative of Modern Investments Co., Ltd. with Shareholder No.389144 5.2 Elect Director Wei-Chen Ma, a For For Management Representative of Tsun Chueh Investments Co., Ltd. with Shareholder No.366956 5.3 Elect Director Jin-Long Fang, a For For Management Representative of Tsun Chueh Investments Co., Ltd with Shareholder No.366956 5.4 Elect Director Wu-Tien Lin, a For For Management Representative of Modern Investments Co., Ltd with Shareholder No.389144 5.5 Elect Director Hsien-Tao Chiu, a For For Management Representative of Hsu Tong Investments Co., Ltd. with Shareholder No.460173 5.6 Elect Director Ming-Hong Ho, a For For Management Representative of Hsu Tong Investments Co., Ltd. with Shareholder No.460173 5.7 Elect Independent Director Dah-Hsian For For Management Seetoo with ID No.A10086XXXX 5.8 Elect Independent Director Cheng-Ji For For Management Lin with ID No.B10144XXXX 5.9 Elect Independent Director Hsing-Yi For For Management Chow with ID No.A12015XXXX YUM! BRANDS, INC. Ticker: YUM Security ID: 988498101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Cavanagh For For Management 1b Elect Director David W. Dorman For For Management 1c Elect Director Massimo Ferragamo For For Management 1d Elect Director Mirian M. Graddick-Weir For For Management 1e Elect Director J. David Grissom For For Management 1f Elect Director Bonnie G. Hill For For Management 1g Elect Director Jonathan S. Linen For For Management 1h Elect Director Thomas C. Nelson For For Management 1i Elect Director David C. Novak For For Management 1j Elect Director Thomas M. Ryan For For Management 1k Elect Director Jing-Shyh S. Su For For Management 1l Elect Director Robert D. Walter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Adopt Comprehensive Packaging Against Against Shareholder Recycling Strategy ZOOMLION HEAVY INDUSTRY SCIENCE AND TECHNOLOGY CO., LTD. Ticker: 000157 Security ID: Y9895V103 Meeting Date: AUG 30, 2012 Meeting Type: Special Record Date: JUL 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association of the For For Management Company ZOOMLION HEAVY INDUSTRY SCIENCE AND TECHNOLOGY CO., LTD. Ticker: 000157 Security ID: Y1293Y110 Meeting Date: MAR 25, 2013 Meeting Type: Special Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Amendment of the Maturity of For For Management the Bonds END NPX REPORT
